UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-01880 The Income Fund of America (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 1, 2010 - June 30, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Item 1: Proxy Voting Record Fund Name: The Income Fund of America Reporting Period:July 01, 2010 - June 30, 2011 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP 88579Y101 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect George Buckley Mgmt For For For 3 Elect Vance Coffman Mgmt For For For 4 Elect Michael Eskew Mgmt For For For 5 Elect W. James Farrell Mgmt For For For 6 Elect Herbert Henkel Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect Robert Morrison Mgmt For For For 9 Elect Aulana Peters Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 14 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Air Products and Chemicals, Inc. Ticker Security ID: Meeting Date Meeting Status APD CUSIP 009158106 01/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Chadwick Deaton Mgmt For For For Elect Michael Donahue Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Lawrence Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Approval of the Annual Incentive Plan Mgmt For For For Allianz SE Ticker Security ID: Meeting Date Meeting Status ALV CINS D03080112 05/04/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Management Board Acts Mgmt For For For 8 Ratification of Supervisory Board Acts Mgmt For For For 9 Elect Franz Heib Mgmt For For For 10 Amendment to Supervisory Board Members' Fees Mgmt For For For 11 Intra-company Contracts/Control Agreements Mgmt For For For 12 Corporate Restructuring Mgmt For For For Altria Group, Inc. Ticker Security ID: Meeting Date Meeting Status MO CUSIP 02209S103 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Elizabeth Bailey Mgmt For For For 2 Elect Gerald Baliles Mgmt For For For 3 Elect John Casteen III Mgmt For For For 4 Elect Dinyar Devitre Mgmt For For For 5 Elect Thomas Farrell II Mgmt For For For 6 Elect Thomas Jones Mgmt For For For 7 Elect George Munoz Mgmt For For For 8 Elect Nabil Sakkab Mgmt For For For 9 Elect Michael Szymanczyk Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 13 Shareholder Proposal Regarding Flavored Tobacco ShrHoldr Against Against For American Electric Power Company, Inc. Ticker Security ID: Meeting Date Meeting Status AEP CUSIP 025537101 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Anderson Mgmt For For For 2 Elect James Cordes Mgmt For For For 3 Elect Ralph Crosby, Jr. Mgmt For For For 4 Elect Linda Goodspeed Mgmt For For For 5 Elect Thomas Hoaglin Mgmt For For For 6 Elect Lester Hudson, Jr. Mgmt For For For 7 Elect Michael Morris Mgmt For For For 8 Elect Richard Notebaert Mgmt For For For 9 Elect Lionel Nowell III Mgmt For For For 10 Elect Richard Sandor Mgmt For For For 11 Elect Kathryn Sullivan Mgmt For For For 12 Elect Sara Tucker Mgmt For For For 13 Elect John Turner Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against AMERICAN MEDIA OPERATIONS, INC. Ticker Security ID: Meeting Date Meeting Status CUSIP 02744RAR8 11/15/2010 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ACCEPT THE PLAN Mgmt N/A For N/A American Tower Corporation Ticker Security ID: Meeting Date Meeting Status AMT CUSIP 029912201 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Raymond Dolan Mgmt For For For 2 Elect Ronald Dykes Mgmt For For For 3 Elect Carolyn Katz Mgmt For For For 4 Elect Gustavo Lara Cantu Mgmt For For For 5 Elect JoAnn Reed Mgmt For For For 6 Elect Pamela Reeve Mgmt For For For 7 Elect David Sharbutt Mgmt For For For 8 Elect James Taiclet, Jr. Mgmt For For For 9 Elect Samme Thompson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Elimination of Supermajority Requirement Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Applied Industrial Technologies Inc. Ticker Security ID: Meeting Date Meeting Status AIT CUSIP 03820C105 10/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bares Mgmt For For For Elect L. Thomas Hiltz Mgmt For For For Elect Edith Kelly-Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Arc Energy Trust Ticker Security ID: Meeting Date Meeting Status AET CUSIP 001986108 12/15/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Conversion to Corporation Mgmt For For For 2 Share Option Plan Mgmt For For For Arthur J. Gallagher & Co. Ticker Security ID: Meeting Date Meeting Status AJG CUSIP 363576109 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Bax Mgmt For For For 2 Elect Frank English Jr. Mgmt For For For 3 Elect J. Patrick Gallagher, Jr. Mgmt For For For 4 Elect Elbert Hand Mgmt For For For 5 Elect Ilene Gordon Mgmt For For For 6 Elect David Johnson Mgmt For For For 7 Elect Kay McCurdy Mgmt For For For 8 Elect Norman Rosenthal Mgmt For For For 9 Elect James Wimmer Mgmt For For For 10 2011 Long-Term Incentive Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Astrazeneca plc Ticker Security ID: Meeting Date Meeting Status AZN CINS G0593M107 04/28/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Appointment of Auditor Mgmt For For For 4 Authority to Set Auditor's Fees Mgmt For For For 5 Elect Louis Schweitzer Mgmt For For For 6 Elect David Brennan Mgmt For For For 7 Elect Simon Lowth Mgmt For For For 8 Elect D. Bruce Burlington Mgmt For For For 9 Elect Jean-Philippe Courtois Mgmt For For For 10 Elect Michele Hooper Mgmt For For For 11 Elect Rudy Markham Mgmt For For For 12 Elect Nancy Rothwell Mgmt For For For 13 Elect Shriti Vadera Mgmt For For For 14 Elect John Varley Mgmt For For For 15 Elect Marcus Wallenberg Mgmt For For For 16 Directors' Remuneration Report Mgmt For For For 17 Authorisation of Political Donations Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For AT&T Inc. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/29/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Matthew Rose Mgmt For For For 12 Elect Laura Tyson Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2011 Incentive Plan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 19 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Atlas Copco AB Ticker Security ID: Meeting Date Meeting Status ATCO-A CINS W10020134 04/20/2011 Voted Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Accounts and Reports Mgmt For For For 13 Ratification of Board and Management Acts Mgmt For For For 14 Allocation of Profits/Dividends Mgmt For For For 15 Dividend Record Date Mgmt For For For 16 Board Size Mgmt For For For 17 Election of Directors Mgmt For For For 18 Directors' Fees Mgmt For For For 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Compensation Guidelines Mgmt For For For 21 2011 Performance Option Plan Mgmt For For For 22 Authority to Repurchase Shares Pursuant to 2011 Performance Option Plan Mgmt For For For 23 Authority to Repurchase Shares Pursuant to Directors' Fees Mgmt For For For 24 Issuance of Treasury Shares Pursuant to 2011 Performance Option Plan Mgmt For For For 25 Issuance of Treasury Shares Pursuant to Directors' Fees Mgmt For For For 26 Issuance of Treasury Shares Pursuant to 2006, 2007, 2008 and 2009 Stock Option Plans Mgmt For For For 27 Amendments to Articles Regarding Stock Split Mgmt For For For 28 Stock Split Mgmt For For For 29 Authority to Reduce Share Capital Mgmt For For For 30 Increase in Share Capital Mgmt For For For 31 Nomination Committee Mgmt For For For 32 Non-Voting Agenda Item N/A N/A N/A N/A Australia and New Zealand Banking Group Limited Ticker Security ID: Meeting Date Meeting Status ANZ CINS Q09504137 12/17/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amend the Consitution - Dividends Mgmt For For For 4 Remuneration Report Mgmt For For For 5 Equity Grant (CEO Michael Smith) Mgmt For For For 6 Re-elect Gregory Clark Mgmt For For For 7 Re-elect David Meiklejohn Mgmt For For For 8 Elect Robert Reeves Mgmt Against Against For 9 Re-elect IanMacfarlane Mgmt For For For Automatic Data Processing, Inc. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP 053015103 11/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect Eric Fast Mgmt For For For Elect Linda Gooden Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Sharon Rowlands Mgmt For For For Elect Enrique Salem Mgmt For For For Elect Gregory Summe Mgmt For For For 2 Amendment to the Employees' Savings-Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For AXA S.A. Ticker Security ID: Meeting Date Meeting Status AXA CINS F06106102 04/27/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Elect Jean-Martin Folz Mgmt For For For 9 Elect Giuseppe Mussari Mgmt For For For 10 Elect Marcus Schenck Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Increase Capital Through Capitalizations Mgmt For For For 13 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 14 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 15 Authority to Issue Shares and/or Convertible Securities Through Private Placements; Authority to Issue Debt Instruments Mgmt For Against Against 16 Authority to Set Offering Price of Shares Mgmt For Against Against 17 Authority to Increase Share Issuance Limit Mgmt For Against Against 18 Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For Against Against 19 Authority to Increase Capital in Consideration for Contributions in Kind; Authority to Issue Debt Instruments Mgmt For Against Against 20 Authority to Issue Shares w/o Preemptive Rights in Consideration for Securities Issued by a Subsidiary Mgmt For Against Against 21 Authority to Issue Debt Instruments Mgmt For Against Against 22 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 23 Authority to Increase Capital Under Foreign Employee Savings Plan Mgmt For For For 24 Authority to Grant Stock Options Mgmt For For For 25 Authority to Issue Performance Shares Mgmt For Against Against 26 Authority to Issue Restricted Shares Mgmt For For For 27 Authority to Cancel Shares and Reduce Capital Mgmt For For For 28 Amend Article 23 Mgmt For For For 29 Authority to Carry Out Formalities Mgmt For For For 30 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SANB11 CINS P1505Z160 01/28/2011 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Replace Chairman with Vice Chairman Mgmt For TNA N/A 4 Replace Vice Chairman with Chairman Mgmt For TNA N/A 5 Ratification of Board Composition Mgmt For TNA N/A Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SANB11 CINS P1505Z160 04/26/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Election of Directors Mgmt For For For 7 Remuneration Policy; Audit Committee Fees Mgmt For For For Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SANB11 CINS P1505Z160 04/26/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendment to Dividend Distribution Period Mgmt For For For Bank of Hawaii Corporation Ticker Security ID: Meeting Date Meeting Status BOH CUSIP 062540109 04/22/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Haunani Apoliona Mgmt For For For Elect Mary Bitterman Mgmt For For For Elect Mark Burak Mgmt For For For Elect Michael Chun Mgmt For For For Elect Clinton Churchill Mgmt For For For Elect David Heenan Mgmt For For For Elect Peter Ho Mgmt For For For Elect Robert Huret Mgmt For For For Elect Kent Lucien Mgmt For For For Elect Martin Stein Mgmt For For For Elect Donald Takaki Mgmt For For For Elect Barbara Tanabe Mgmt For For For Elect Robert Wo, Jr. Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Amendment to the 2004 Stock and Incentive Compensation Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For Basf SE Ticker Security ID: Meeting Date Meeting Status BAS CINS D06216317 05/06/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Supervisory Board Acts Mgmt For For For 7 Ratification of Management Board Acts Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Elect Anke Schaferkordt Mgmt For For For 10 Supervisory Board Fees Mgmt For For For 11 Intra-company Contracts/Control Agreements Mgmt For For For 12 Intra-company Contracts/Control Agreements Mgmt For For For Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 01/11/2011 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Options Under the 2010 Employee Stock Options Plan Mgmt For For For Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 01/24/2011 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of Distribution to Shareholders Mgmt For For For 3 Approval of Schedule of Planned Distribution Mgmt For For For 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 01/25/2011 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Grant of Stock Options to Rami Nomkin Mgmt For For For 3 Grant of Stock Options to Yehuda Porat Mgmt For For For Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 01/27/2011 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appointment of External Director Ytzhak Edelman Mgmt For For For Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 04/13/2011 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Elect Or Elovitz Mgmt For For For 5 Elect Orna Elovitz Peled Mgmt For For For 6 Elect Arieh Saban Mgmt For For For 7 Elect Eldad Ben Moshe Mgmt For For For 8 Elect Eli Holtzman Mgmt For For For 9 Elect Yehuda Porat Mgmt For For For 10 Elect Amikam Sorer Mgmt For For For 11 Elect Felix Cohen Mgmt For For For 12 Elect Rami Nomkin Mgmt For For For 13 Elect Yehoshua Rosenzweig Mgmt For For For 14 Elect Shaul Elovitz Mgmt For For For 15 Allocation of Profits/Dividends Mgmt For For For 16 Approval for Grant of a Bonus to the Chairman of the Board Mgmt For For For 17 Approval for Grant of a Bonus to the Manager of the Company's Security Division Mgmt For For For 18 Grant of Indemnity Note to the Internal Auditor Mgmt For For For 19 Property Purchase Mgmt For For For 20 Property Purchase Mgmt For For For 21 Property Purchase Mgmt For For For 22 Officers Insurance (Framework Transaction) Mgmt For For For 23 Officers Insurance - Current Policy Mgmt For For For 24 Non-Voting Meeting Note N/A N/A N/A N/A Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 07/29/2010 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Business Engagement Between a Subsidiary of the Company and an Affiliate Mgmt For Against Against Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 09/12/2010 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 10/14/2010 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendment to Terms of Debt Arrangement between the Company and D.B.S. Satellite Services Mgmt For For For 3 Amendment to Terms of Debt Arrangement between Bezeq International and D.B.S. Satellite Services Mgmt For For For 4 Authorization of Business Engagement Mgmt For For For 5 Authorization of Reciprocal Marketing of Combined Products and Services Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 11/22/2010 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Yehoshua Rosenzweig Mgmt For For For 3 Indemnification of Yehoshua Rosenzweig Mgmt For For For 4 Directors' Fees Mgmt For For For 5 Indemnification of Directors/Officers Mgmt For For For 6 Amendments to Articles Regarding Distributions Mgmt For For For Bezeq The Israel Telecommunication Corp. Ltd. Ticker Security ID: Meeting Date Meeting Status BEZQ CINS M2012Q100 12/16/2010 Voted Meeting Type Country of Trade Special Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Increase in Authorized Capital Mgmt For For For Boardwalk Real Estate Investment Trust Ticker Security ID: Meeting Date Meeting Status BEI CUSIP 096631106 05/12/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect Sam Kolias Mgmt For For For Elect Al Mawani Mgmt For For For Elect Gary Goodman Mgmt For For For Elect Arthur Havener, Jr. Mgmt For For For Elect James Dewald Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Deferred Unit Grant Mgmt For For For 5 Amendments to Declaration of Trust Regarding International Financial Reporting Standards Mgmt For For For Bristol-Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP 110122108 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lamberto Andreotti Mgmt For For For 2 Elect Lewis Campbell Mgmt For For For 3 Elect James Cornelius Mgmt For For For 4 Elect Louis Freeh Mgmt For For For 5 Elect Laurie Glimcher Mgmt For For For 6 Elect Michael Grobstein Mgmt For For For 7 Elect Leif Johansson Mgmt For For For 8 Elect Alan Lacy Mgmt For For For 9 Elect Vicki Sato Mgmt For For For 10 Elect Elliott Sigal Mgmt For For For 11 Elect Togo West, Jr. Mgmt For For For 12 Elect R. Sanders Williams Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 16 Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 18 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For British American Tobacco plc Ticker Security ID: Meeting Date Meeting Status BATS CINS G1510J102 04/28/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Director's Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Authority to Set Auditor's Fees Mgmt For For For 6 Elect Richard Burrows Mgmt For For For 7 Elect Karen de Segundo Mgmt For For For 8 Elect Nicandro Durante Mgmt For For For 9 Elect Robert Lerwill Mgmt For For For 10 Elect Christine Morin-Postel Mgmt For For For 11 Elect Gerard Murphy Mgmt For For For 12 Elect Anthony Ruys Mgmt For For For 13 Elect Sir Nicholas Scheele Mgmt For For For 14 Elect Ben Stevens Mgmt For For For 15 Elect John Daly Mgmt For For For 16 Elect Kieran Poynter Mgmt For For For 17 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 18 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Amendment to the Long-Term Incentive Plan Mgmt For For For 21 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 22 Non-Voting Meeting Note N/A N/A N/A N/A British Land Company plc (The) Ticker Security ID: Meeting Date Meeting Status BLND CINS G15540118 07/16/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Dido Harding Mgmt For For For 4 Elect Charles Maudsley Mgmt For For For 5 Elect Richard Pym Mgmt For For For 6 Elect Stephen Smith Mgmt For For For 7 Elect Clive Cowdery Mgmt For For For 8 Elect Robert Swannell Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authorisation of Political Donations Mgmt For For For 12 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 16 Adoption of New Articles Mgmt For For For Capitol Federal Financial Ticker Security ID: Meeting Date Meeting Status CFFN CUSIP 14057C106 12/15/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Public Company Conversion Mgmt For For For 2 Contribute to Charitable Foundation Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For 4 Provision Regarding Removal of Directors Mgmt For Against Against 5 Provision Regarding Supermajority for Amendment of Articles of Incorpation Mgmt For Against Against 6 Provision Regarding Supermajority Vote to Amend Bylaws Mgmt For Against Against 7 Provision Limiting Shareholder Voting Rights Mgmt For Against Against Capitol Federal Financial, Inc. Ticker Security ID: Meeting Date Meeting Status CFFN CUSIP 14057J101 02/22/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Johnson Mgmt For For For Elect Michael McCoy Mgmt For For For Elect Marilyn Ward Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP 149123101 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Calhoun Mgmt For For For Elect Daniel Dickinson Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Juan Gallardo Mgmt For For For Elect David Goode Mgmt For For For Elect Jesse Greene, Jr. Mgmt For For For Elect Peter Magowan Mgmt For For For Elect Dennis Muilenburg Mgmt For For For Elect Douglas Oberhelman Mgmt For For For Elect William Osborn Mgmt For For For Elect Charles Powell Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For Elect Susan Schwab Mgmt For For For Elect Joshua Smith Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Executive Short-Term Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 7 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 8 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For 9 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 10 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 11 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For 12 Shareholder Proposal Regarding Approval of Survivor Benefits (Golden Coffins) ShrHoldr Against Against For Cenovus Energy Inc. Ticker Security ID: Meeting Date Meeting Status CVE CUSIP 15135U109 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ralph Cunningham Mgmt For For For Elect Patrick Daniel Mgmt For For For Elect Ian Delaney Mgmt For For For Elect Brian Ferguson Mgmt For For For Elect Michael Grandin Mgmt For For For Elect Valerie Nielsen Mgmt For For For Elect Charles Rampacek Mgmt For For For Elect Colin Taylor Mgmt For For For Elect Wayne Thomson Mgmt For For For 2 Appointment of Auditor Mgmt For For For CenturyLink, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP 156700106 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virginia Boulet Mgmt For For For Elect Peter Brown Mgmt For For For Elect Richard Gephardt Mgmt For For For Elect Gregory McCray Mgmt For For For Elect Michael Roberts Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Equity Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 7 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against CenturyLink, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP 156700106 08/24/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Charter Communications, Inc. Ticker Security ID: Meeting Date Meeting Status CHTR CUSIP 16117M305 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Cohn Mgmt For For For Elect W. Lance Conn Mgmt For For For Elect Darren Glatt Mgmt For For For Elect Craig Jacobson Mgmt For For For Elect Bruce Karsh Mgmt For For For Elect Edgar Lee Mgmt For For For Elect Michael Lovett Mgmt For For For Elect John Markley, Jr. Mgmt For For For Elect David Merritt Mgmt For For For Elect Stan Parker, Jr. Mgmt For For For Elect Eric Zinterhofer Mgmt For For For 2 Executive Bonus Plan Mgmt For For For 3 Executive Incentive Performance Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 6 Ratification of Auditor Mgmt For For For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linnet Deily Mgmt For For For 2 Elect Robert Denham Mgmt For For For 3 Elect Robert Eaton Mgmt For For For 4 Elect Chuck Hagel Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect George Kirkland Mgmt For For For 7 Elect Donald Rice Mgmt For For For 8 Elect Kevin Sharer Mgmt For For For 9 Elect Charles Shoemate Mgmt For For For 10 Elect John Stumpf Mgmt For For For 11 Elect Ronald Sugar Mgmt For For For 12 Elect Carl Ware Mgmt For For For 13 Elect John Watson Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 17 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For 18 Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHoldr Against Against For 19 Shareholder Proposal Regarding Linking Executive Pay to Sustainability ShrHoldr Against Against For 20 Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against Against For 21 Shareholder Proposal Regarding Financial Risks of Climate Change ShrHoldr Against Against For 22 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against Against For 23 Shareholder Proposal Regarding Offshore Drilling Report ShrHoldr Against Against For CIT Group Inc. Ticker Security ID: Meeting Date Meeting Status CIT CUSIP 125581801 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Thain Mgmt For For For 2 Elect Michael J. Embler Mgmt For For For 3 Elect William Freeman Mgmt For For For 4 Elect David Moffet Mgmt For For For 5 Elect R. Brad Oates Mgmt For For For 6 Elect Marianne Parrs Mgmt For For For 7 Elect Gerald Rosenfeld Mgmt For For For 8 Elect John Ryan Mgmt For For For 9 Elect Seymour Sternberg Mgmt For For For 10 Elect Peter Tobin Mgmt For For For 11 Elect Laura Unger Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 15 2011 Employee Stock Purchase Plan Mgmt For For For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Timothy Collins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For For For 5 Elect Michael O'Neill Mgmt For For For 6 Elect Vikram Pandit Mgmt For For For 7 Elect Richard Parsons Mgmt For For For 8 Elect Lawrence Ricciardi Mgmt For For For 9 Elect Judith Rodin Mgmt For For For 10 Elect Robert Ryan Mgmt For For For 11 Elect Anthony Santomero Mgmt For For For 12 Elect Diana Taylor Mgmt For For For 13 Elect William Thompson, Jr. Mgmt For For For 14 Elect Ernesto Zedillo Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2009 Stock Incentive Plan Mgmt For Against Against 17 2011 Executive Performance Plan Mgmt For Against Against 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 20 Reverse Stock Split Extension Mgmt For For For 21 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For 22 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 23 Shareholder Proposal Regarding Risk Management Report ShrHoldr Against Against For 24 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 25 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For City Holding Company Ticker Security ID: Meeting Date Meeting Status CHCO CUSIP 177835105 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hugh Clonch Mgmt For For For Elect Robert Fisher Mgmt For For For Elect Jay Goldman Mgmt For For For Elect Charles Hageboeck Mgmt For For For Elect Philip McLaughlin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Coca-Cola Amatil Limited Ticker Security ID: Meeting Date Meeting Status CCL CINS Q2594P146 05/04/2011 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Remuneration Report Mgmt For For For 3 Re-elect Catherine Brenner Mgmt For For For 4 Re-elect Wallace King Mgmt For For For 5 Re-elect David Meiklejohn Mgmt For For For 6 Elect Anthony (Tony) Froggatt Mgmt For For For 7 Elect Ilana Atlas Mgmt For For For 8 Increase NEDs' Fee Cap Mgmt For For For 9 Equity Grant (Group MD Terry Davis) Mgmt For For For Companhia de Concessoes Rodoviarias Ticker Security ID: Meeting Date Meeting Status CCRO3 CINS P1413U105 02/16/2011 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Change of Company Name Mgmt For TNA N/A 4 Election of Directors Mgmt For TNA N/A 5 Election of Alternate Directors Mgmt For TNA N/A 6 Elect Newton Brandao Ferraz Ramos Mgmt For TNA N/A 7 Election of Alternate Supervisory Council Member Mgmt For TNA N/A Companhia de Concessoes Rodoviarias Ticker Security ID: Meeting Date Meeting Status CCRO3 CINS P1413U105 04/19/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Capital Expenditure Budget Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Election of Directors Mgmt For For For 8 Remuneration Policy Mgmt For For For 9 Election of Supervisory Council Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Companhia de Concessoes Rodoviarias Ticker Security ID: Meeting Date Meeting Status CCRO3 CINS P1413U105 09/27/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendments to Articles Mgmt For For For 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Amendments to Articles Mgmt For For For ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Victoria Tschinkel Mgmt For For For 12 Elect Kathryn Turner Mgmt For For For 13 Elect William Wade, Jr. Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 17 2011 Omnibus Stock and Performance Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against Against For 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 20 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For 21 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For 22 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against Against For 23 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For 24 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHoldr Against Against For 25 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against Against For Cooper-Standard Holdings Inc. Ticker Security ID: Meeting Date Meeting Status COSH CUSIP 21676P103 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Orlando Bustos Mgmt For For For Elect Larry Jutte Mgmt For For For Elect Jeffrey Kirt Mgmt For For For Elect David Mastrocola Mgmt For For For Elect James McElya Mgmt For For For Elect Stephen Van Oss Mgmt For For For Elect Kenneth Way Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Crescent Point Energy Corp. Ticker Security ID: Meeting Date Meeting Status CPG CUSIP 22576C101 05/30/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect Peter Bannister Mgmt For For For Elect Paul Colborne Mgmt For For For Elect Kenney Cugnet Mgmt For For For Elect D. Hugh Gillard Mgmt For For For Elect Gerald Romanzin Mgmt For For For Elect Scott Saxberg Mgmt For For For Elect Gregory Turnbull Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Amendments to Articles Regarding Shareholder Meeting Location Mgmt For For For 5 Amendments to By-Laws (Short-Form By-Laws) Mgmt For For For Cullen/Frost Bankers, Inc. Ticker Security ID: Meeting Date Meeting Status CFR CUSIP 229899109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Denny Alexander Mgmt For For For Elect Carlos Alvarez Mgmt For For For Elect Royce Caldwell Mgmt For For For Elect Crawford Edwards Mgmt For For For Elect Ruben Escobedo Mgmt For For For Elect Richard Evans, Jr. Mgmt For For For Elect Patrick Frost Mgmt For For For Elect David Haemisegger Mgmt For For For Elect Karen Jennings Mgmt For For For Elect Richard Kleberg III Mgmt For For For Elect Charles Matthews Mgmt For For For Elect Ida Clement Steen Mgmt For For For Elect Horace Wilkins, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against De La Rue PLC Ticker Security ID: Meeting Date Meeting Status DLAR CINS G2702K139 07/22/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Sir Julian Horn-Smith Mgmt For For For 5 Elect Victoria Jarman Mgmt For For For 6 Elect Colin Child Mgmt For For For 7 Elect James Hussey Mgmt For For For 8 Elect Warren East Mgmt For For For 9 Elect Sir Jeremy Greenstock Mgmt For For For 10 Elect Gill Rider Mgmt For For For 11 Elect Nicholas Brookes Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Set Auditor's Fees Mgmt For For For 14 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Authorisation of Political Donations Mgmt For For For 18 Annual Bonus Plan and Performance Share Plan Mgmt For For For 19 Adoption of New Articles Mgmt For For For 20 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Delta Air Lines, Inc. Ticker Security ID: Meeting Date Meeting Status DALRQ CUSIP 247361702 06/30/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Anderson Mgmt For For For 2 Elect Edward Bastian Mgmt For For For 3 Elect Roy Bostock Mgmt For For For 4 Elect John Brinzo Mgmt For For For 5 Elect Daniel Carp Mgmt For For For 6 Elect John Engler Mgmt For For For 7 Elect Mickey Foret Mgmt For For For 8 Elect David Goode Mgmt For For For 9 Elect Paula Reynolds Mgmt For For For 10 Elect Kenneth Rogers Mgmt For For For 11 Elect Kenneth Woodrow Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Diamond Offshore Drilling, Inc. Ticker Security ID: Meeting Date Meeting Status DO CUSIP 25271C102 05/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Tisch Mgmt For For For 2 Elect Lawrence Dickerson Mgmt For For For 3 Elect John Bolton Mgmt For For For 4 Elect Charles Fabrikant Mgmt For For For 5 Elect Paul Gaffney II Mgmt For For For 6 Elect Edward Grebow Mgmt For For For 7 Elect Herbert Hofmann Mgmt For For For 8 Elect Andrew Tisch Mgmt For For For 9 Elect Raymond Troubh Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Digital Realty Trust, Inc. Ticker Security ID: Meeting Date Meeting Status DLR CUSIP 253868103 04/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Magnuson Mgmt For For For Elect Michael Foust Mgmt For For For Elect Laurence Chapman Mgmt For For For Elect Kathleen Earley Mgmt For For For Elect Ruann Ernst Mgmt For For For Elect Dennis Singleton Mgmt For For For Elect Robert Zerbst Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For DTE Energy Company Ticker Security ID: Meeting Date Meeting Status DTE CUSIP 233331107 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lillian Bauder Mgmt For For For Elect W. Frank Fountain, Jr. Mgmt For For For Elect Mark Murray Mgmt For For For Elect Josue Robles, Jr. Mgmt For For For Elect James Vandenberghe Mgmt For For For Elect David Brandon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Repeal of Classified Board Mgmt For For For 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For DUET Group Ticker Security ID: Meeting Date Meeting Status DUE CINS Q32878102 11/26/2010 Voted Meeting Type Country of Trade Mix Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Issue of Securities Mgmt For Abstain Against 3 Approve Issue of Securities Mgmt For Abstain Against 4 Approve Issue of Securities Mgmt For Abstain Against 5 Remuneration Report Mgmt For For For 6 Amend Constitution Mgmt For For For 7 Approve Issue of Securities Mgmt For Abstain Against Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP 26441C105 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Barnet III Mgmt For For For Elect G. Alex Bernhardt, Sr. Mgmt For For For Elect Michael Browning Mgmt For For For Elect Daniel DiMicco Mgmt For For For Elect John Forsgren Mgmt For For For Elect Ann Maynard Gray Mgmt For For For Elect James Hance, Jr. Mgmt For For For Elect E. James Reinsch Mgmt For For For Elect James Rhodes Mgmt For For For Elect James Rogers Mgmt For For For Elect Philip Sharp Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For 6 Shareholder Proposal Regarding Report on Coal Risk ShrHoldr Against Against For 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For E. I. du Pont de Nemours and Company Ticker Security ID: Meeting Date Meeting Status DD CUSIP 263534109 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Brown Mgmt For For For 2 Elect Robert Brown Mgmt For For For 3 Elect Bertrand Collomb Mgmt For For For 4 Elect Curtis Crawford Mgmt For For For 5 Elect Alexander Cutler Mgmt For For For 6 Elect Eleuthere Du Pont Mgmt For For For 7 Elect Marillyn Hewson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Ellen Kullman Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the Equity and Incentive Plan Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 16 Shareholder Proposal Regarding Genetically Engineered Organisms ShrHoldr Against Against For 17 Shareholder Proposal Regarding Comparison Between Executive and Employee Pay ShrHoldr Against Against For Eaton Corporation Ticker Security ID: Meeting Date Meeting Status ETN CUSIP 278058102 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Barrett Mgmt For For For 2 Elect Todd Bluedorn Mgmt For For For 3 Elect Ned Lautenbach Mgmt For For For 4 Elect Gregory Page Mgmt For For For 5 Repeal of Classified Board Mgmt For For For 6 Elimination of Cumulative Voting Mgmt For Against Against 7 Ratification of Auditor Mgmt For For For 8 Advisory Vote on Executive Compensation Mgmt For For For 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against El Paso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP 28336L109 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect David Crane Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Timothy Probert Mgmt For For For 9 Elect Steven Shapiro Mgmt For For For 10 Elect J. Michael Talbert Mgmt For For For 11 Elect Robert Vagt Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 15 Ratification of Auditor Mgmt For For For Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP 532457108 04/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Eskew Mgmt For For For 2 Elect Alfred Gilman Mgmt For For For 3 Elect Karen Horn Mgmt For For For 4 Elect John Lechleiter Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 8 Repeal of Classified Board Mgmt For For For 9 Elimination of Supermajority Requirements Mgmt For For For 10 Executive Officer Incentive Plan Mgmt For Against Against Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP 291011104 02/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Farr Mgmt For For For Elect Harriet Green Mgmt For For For Elect Charles Peters Mgmt For For For Elect Joseph Prueher Mgmt For For For Elect Rozanne Ridgway Mgmt For For For 2 Re-approval of the Performance Measures under the 2006 Incentive Shares Plan Mgmt For For For 3 2011 Stock Option Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 7 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP 29364G103 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect Gary Edwards Mgmt For For For 3 Elect Alexis Herman Mgmt For For For 4 Elect Donald Hintz Mgmt For For For 5 Elect J. Wayne Leonard Mgmt For For For 6 Elect Stuart Levenick Mgmt For For For 7 Elect Blanche Lincoln Mgmt For For For 8 Elect Stewart Myers Mgmt For For For 9 Elect William Percy, II Mgmt For For For 10 Elect W.J. Tauzin Mgmt For For For 11 Elect Steven Wilkinson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 15 2011 Equity Ownership and Long Term Cash Incentive Plan Mgmt For For For Equity Residential Ticker Security ID: Meeting Date Meeting Status EQR CUSIP 29476L107 06/16/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Alexander Mgmt For For For Elect Charles Atwood Mgmt For For For Elect Linda Bynoe Mgmt For For For Elect Bradley Keywell Mgmt For For For Elect John Neal Mgmt For For For Elect David Neithercut Mgmt For For For Elect Mark Shapiro Mgmt For For For Elect Gerald Spector Mgmt For For For Elect B. Joseph White Mgmt For For For Elect Samuel Zell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Share Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 6 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 7 Shareholder Proposal Regarding Linking Executive Pay to Sustainability ShrHoldr Against Against For Esprit Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G3122U145 11/24/2010 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Paul CHENG Ming Fun Mgmt For For For 6 Elect Alexander Hamilton Mgmt For For For 7 Elect Raymond OR Ching Fai Mgmt For For For 8 Directors' Fees Mgmt For Abstain Against 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Non-Voting Meeting Note N/A N/A N/A N/A Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP 30161N101 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Canning Jr. Mgmt For For For 2 Elect M. Walter D'Alessio Mgmt For For For 3 Elect Nicholas DeBenedictis Mgmt For For For 4 Elect Nelson Diaz Mgmt For For For 5 Elect Sue Ling Gin Mgmt For For For 6 Elect Rosemarie Greco Mgmt For For For 7 Elect Paul Joskow Mgmt For For For 8 Elect Richard Mies Mgmt For For For 9 Elect John Palms Mgmt For For For 10 Elect William Richardson Mgmt For For For 11 Elect Thomas Ridge Mgmt For For For 12 Elect John Rogers, Jr. Mgmt For For For 13 Elect John Rowe Mgmt For For For 14 Elect Stephen Steinour Mgmt For For For 15 Elect Donald Thompson Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 18 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Finmeccanica S.p.A. Ticker Security ID: Meeting Date Meeting Status FNC CINS T4502J151 05/04/2011 Voted Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 3 Board Size Mgmt For For For 4 Board Term Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 List Presented by Institutional Investors Mgmt For For For 7 List proposed by Ministry of Economy and Finance Mgmt For N/A N/A 8 Election of Chairman of Board Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Authority to Repurchase and Shares Mgmt For For For 11 Amendments to Articles Mgmt For For For First Niagara Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status FNFG CUSIP 33582V108 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Baker Mgmt For For For Elect G. Thomas Bowers Mgmt For For For Elect William Jones Mgmt For For For Elect Peter Robinson Mgmt For For For 2 Amendment to Classified Board Mgmt For For For 3 Amendment to Fair Price Provision Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 6 Ratification of Auditor Mgmt For For For First Niagara Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status FNFG CUSIP 33582V108 12/20/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP 337932107 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For For For Elect Anthony Alexander Mgmt For For For Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For For For Elect William Cottle Mgmt For For For Elect Robert Heisler, Jr. Mgmt For For For Elect Julia Johnson Mgmt For For For Elect Ted Kleisner Mgmt For For For Elect Ernest Novak, Jr. Mgmt For For For Elect Catherine Rein Mgmt For For For Elect George Smart Mgmt For For For Elect Wesley Taylor Mgmt For For For Elect Jesse Williams, Sr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Right to Call a Special Meeting Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 6 Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHoldr Against Against For 7 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 8 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For 9 Shareholder Proposal Regarding Report on Coal Risk ShrHoldr Against Against For Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP 337932107 09/14/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Issuance for Acquisition Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For FirstMerit Corporation Ticker Security ID: Meeting Date Meeting Status FMER CUSIP 337915102 04/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Baer Mgmt For For For Elect Karen Belden Mgmt For For For Elect R. Cary Blair Mgmt For For For Elect John Blickle Mgmt For For For Elect Robert Briggs Mgmt For For For Elect Richard Colella Mgmt For For For Elect Gina France Mgmt For For For Elect Paul Greig Mgmt For For For Elect Terry Haines Mgmt For For For Elect J. Michael Hochschwender Mgmt For For For Elect Clifford Isroff Mgmt For For For Elect Philip Lloyd, II Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 2011 Equity Incentive Plan Mgmt For For For Fletcher Building Limited Ticker Security ID: Meeting Date Meeting Status FBU CINS Q3915B105 11/17/2010 Voted Meeting Type Country of Trade Annual New Zealand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Re-elect John Judge Mgmt For For For 2 Re-elect Kerrin Vautier Mgmt For For For 3 Elect Antony Carter Mgmt For For For 4 Authorise Board to Set Fees Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A Ford Motor Company Ticker Security ID: Meeting Date Meeting Status F CUSIP 345370860 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stephen Butler Mgmt For For For 2 Elect Kimberly Casiano Mgmt For For For 3 Elect Anthony Earley, Jr. Mgmt For For For 4 Elect Edsel Ford II Mgmt For For For 5 Elect William Ford, Jr. Mgmt For For For 6 Elect Richard Gephardt Mgmt For For For 7 Elect James Hance, Jr. Mgmt For For For 8 Elect Irvine Hockaday, Jr. Mgmt For For For 9 Elect Richard Manoogian Mgmt For For For 10 Elect Ellen Marram Mgmt For For For 11 Elect Alan Mulally Mgmt For For For 12 Elect Homer Neal Mgmt For For For 13 Elect Gerald Shaheen Mgmt For For For 14 Elect John Thornton Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For Against Against 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 18 Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers ShrHoldr Against Against For 19 Shareholder Proposal Regarding Recapitalization Plan ShrHoldr Against For Against 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Foster's Group Limited Ticker Security ID: Meeting Date Meeting Status FGL CINS Q3944W187 10/26/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Re-elect David Crawford Mgmt For For For 3 Amend The Constitution - Dividend Provisions Mgmt For For For 4 Equity Grant (CEO Ian Johnston) Mgmt For For For 5 Remuneration Report Mgmt For For For France Telecom Ticker Security ID: Meeting Date Meeting Status FTE CINS F4113C103 06/07/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Elect Bernard Dufau Mgmt For For For 9 Elect Helle Kristoffersen Mgmt For For For 10 Elect Muriel Penicaud Mgmt For For For 11 Elect Jean-Michel Severino Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 14 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 15 Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For Against Against 16 Authority to Increase Share Issuance Limit Mgmt For Against Against 17 Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For Against Against 18 Authority to Increase Capital in Consideration for Contributions in Kind; Authority to Issue Debt Instruments Mgmt For Against Against 19 Authority to Issue Shares to Holders of Orange SA Shares and Options Mgmt For For For 20 Authority to Issue Option-Based Liquidity Instruments to Holders of Orange SA Options Mgmt For For For 21 Global Ceiling on Increases in Capital Mgmt For Against Against 22 Authority to Issue Debt Instruments Mgmt For For For 23 Increase in Share Capital Through Capitalizations Mgmt For For For 24 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 25 Authority to Cancel Shares and Reduce Capital Mgmt For For For 26 Authority to Carry Out Formalities Mgmt For For For 27 Non-Voting Meeting Note N/A N/A N/A N/A Freeport-McMoRan Copper & Gold, Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/15/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For Withhold Against Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For Withhold Against Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For Withhold Against Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect Stephen Siegele Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Frontier Communications Corporation Ticker Security ID: Meeting Date Meeting Status FTR CUSIP 35906A108 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leroy Barnes, Jr. Mgmt For For For Elect Peter Bynoe Mgmt For For For Elect Jeri Finard Mgmt For For For Elect Edward Fraioli Mgmt For For For Elect James Kahan Mgmt For For For Elect Pamela Reeve Mgmt For For For Elect Howard Schrott Mgmt For For For Elect Larraine Segil Mgmt For For For Elect Mark Shapiro Mgmt For For For Elect Myron Wick III Mgmt For For For Elect Mary Wilderotter Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Shareholder Proposal Regarding Independent Chairman ShrHoldr Against For Against 5 Ratification of Auditor Mgmt For For For GDF Suez (fka Gaz de France) Ticker Security ID: Meeting Date Meeting Status GSZ CINS F42768105 05/02/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports; Approval of Non-Tax-Deductible Expenses Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elect Albert Frere Mgmt For For For 11 Elect Edmond Alphandery Mgmt For For For 12 Elect Aldo Cardoso Mgmt For For For 13 Elect Rene Carron Mgmt For For For 14 Elect Thierry de Rudder Mgmt For For For 15 Elect FrancoiseMalrieu Mgmt For For For 16 Relocation of Corporate Headquarters Mgmt For For For 17 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 18 Authority to Increase Capital Under Employee Savings Plan for Overseas Employees Mgmt For For For 19 Authority to Issue Restricted Shares Mgmt For For For 20 Authority to Carry Out Formalities Mgmt For For For 21 Shareholder Proposal Regarding Allocation of Profits/Dividends ShrHoldr Against Against For Geberit AG Ticker Security ID: Meeting Date Meeting Status GEBN CINS H2942E124 04/19/2011 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Report Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Ratification of Management Acts Mgmt For TNA N/A 7 Elect Hartmut Reuter Mgmt For TNA N/A 8 Elect Albert Baehny Mgmt For TNA N/A 9 Shareholder Proposal Regarding the Election of Rudolf Weber ShrHoldr Against TNA N/A 10 Appointment of Auditor Mgmt For TNA N/A 11 Cancellation of Shares Mgmt For TNA N/A 12 Cancellation of Conditional Capital Mgmt For TNA N/A 13 Shareholder Proposal Regarding Combined Chairman/CEO Mandate ShrHoldr Against TNA N/A 14 Shareholder Proposal Regarding Chairman/CEO Mandate ShrHoldr Against TNA N/A 15 Shareholder Proposal Regarding Board Tenure ShrHoldr Against TNA N/A 16 Transaction of Other Business Mgmt For TNA N/A General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Ann Fudge Mgmt For For For 4 Elect Susan Hockfield Mgmt For For For 5 Elect Jeffrey Immelt Mgmt For For For 6 Elect Andrea Jung Mgmt For For For 7 Elect Alan Lafley Mgmt For For For 8 Elect Robert Lane Mgmt For For For 9 Elect Ralph Larsen Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect James Mulva Mgmt For For For 12 Elect Sam Nunn Mgmt For For For 13 Elect Roger Penske Mgmt For For For 14 Elect Robert Swieringa Mgmt For For For 15 Elect James Tisch Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 20 Shareholder Proposal Cumulative Voting ShrHoldr Against For Against 21 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For 22 Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against Against For 23 Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHoldr Against Against For 24 Shareholder Proposal Regarding Transparency in Animal Research ShrHoldr Against Against For General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP 370334104 09/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bradbury Anderson Mgmt For For For 2 Elect R. Kerry Clark Mgmt For For For 3 Elect Paul Danos Mgmt For For For 4 Elect William Esrey Mgmt For For For 5 Elect Raymond Gilmartin Mgmt For For For 6 Elect Judith Richards Hope Mgmt For For For 7 Elect Heidi Miller Mgmt For For For 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For 9 Elect Steve Odland Mgmt For For For 10 Elect Kendall Powell Mgmt For For For 11 Elect Lois Quam Mgmt For For For 12 Elect Michael Rose Mgmt For For For 13 Elect Robert Ryan Mgmt For For For 14 Elect Dorothy Terrell Mgmt For For For 15 Executive Incentive Plan Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For Glaxosmithkline plc Ticker Security ID: Meeting Date Meeting Status GSK CINS G3910J112 05/05/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Simon Dingemans Mgmt For For For 4 Elect Stacey Cartwright Mgmt For For For 5 Elect Judy Lewent Mgmt For For For 6 Elect Sir Christopher Gent Mgmt For For For 7 Elect Andrew Witty Mgmt For For For 8 Elect Sir Roy Anderson Mgmt For For For 9 Elect Stephanie Burns Mgmt For For For 10 Elect H. Lawrence Culp Mgmt For For For 11 Elect Sir Crispin Davis Mgmt For For For 12 Elect Sir Deryck Maughan Mgmt For For For 13 Elect James Murdoch Mgmt For For For 14 Elect Daniel Podolsky Mgmt For For For 15 Elect Moncef Slaoui Mgmt For For For 16 Elect Tom de Swaan Mgmt For For For 17 Elect Sir Robert Wilson Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Set Auditor's Fees Mgmt For For For 20 Authorisation of Political Donations Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 23 Non-Voting Agenda Item N/A N/A N/A N/A 24 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 25 Non-Voting Agenda Item N/A N/A N/A N/A 26 Non-Voting Agenda Item N/A N/A N/A N/A 27 Authority to Repurchase Shares Mgmt For For For 28 Non-Voting Agenda Item N/A N/A N/A N/A 29 Exemption from Statement of Senior Auditor's Name Mgmt For For For 30 Non-Voting Agenda Item N/A N/A N/A N/A 31 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For H & M Hennes & Mauritz AB Ticker Security ID: Meeting Date Meeting Status HM-B CINS W41422101 04/28/2011 Voted Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Accounts and Reports Mgmt For For For 13 Allocation of Profits/Dividends Mgmt For For For 14 Ratification of Board and Management Acts Mgmt For For For 15 Board Size Mgmt For For For 16 Directors and Auditors' Fees Mgmt For For For 17 Election of Directors Mgmt For For For 18 Nomination Committee Mgmt For For For 19 Amendments to Articles Mgmt For For For 20 Compensation Guidelines Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A H & M Hennes & Mauritz AB Ticker Security ID: Meeting Date Meeting Status HM-B CINS W41422101 10/20/2010 Voted Meeting Type Country of Trade Special Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Election of Presiding Chairman Mgmt For For For 6 Voting List Mgmt For For For 7 Agenda Mgmt For For For 8 Election of Individuals to Check Minutes Mgmt For For For 9 Compliance with Rules of Convocation Mgmt For For For 10 Employee Incentive Program Mgmt For For For 11 Amendment to Compensation Guidelines Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Meeting Note N/A N/A N/A N/A H.J. Heinz Company Ticker Security ID: Meeting Date Meeting Status HNZ CUSIP 423074103 08/31/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Johnson Mgmt For For For 2 Elect Charles Bunch Mgmt For For For 3 Elect Leonard Coleman, Jr. Mgmt For For For 4 Elect John Drosdick Mgmt For For For 5 Elect Edith Holiday Mgmt For For For 6 Elect Candace Kendle Mgmt For For For 7 Elect Dean O'Hare Mgmt For For For 8 Elect Nelson Peltz Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Lynn Swann Mgmt For For For 11 Elect Thomas Usher Mgmt For For For 12 Elect Michael Weinstein Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against HCP, Inc. Ticker Security ID: Meeting Date Meeting Status HCP CUSIP 40414L109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Flaherty III Mgmt For For For 2 Elect Christine Garvey Mgmt For For For 3 Elect David Henry Mgmt For For For 4 Elect Lauralee Martin Mgmt For For For 5 Elect Michael McKee Mgmt For For For 6 Elect Peter Rhein Mgmt For For For 7 Elect Kenneth Roath Mgmt For For For 8 Elect Richard Rosenberg Mgmt For For For 9 Elect Joseph Sullivan Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against High Tech Computer Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y3732M103 06/15/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Authority to Increase Paid-in Capital Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Amendment to Procedural Rules: Acquisition/Disposal of Assets Mgmt For For For 12 Elect David Bruce Yoffie Mgmt For For For 13 Elect Jerry H.C. Chu (Supervisor) Mgmt For For For 14 Non-Compete Restrictions for Directors Mgmt For Abstain Against 15 Extraordinary motions Mgmt For Abstain Against Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP 438516106 04/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gordon Bethune Mgmt For For For 2 Elect Kevin Burke Mgmt For For For 3 Elect Jaime Chico Pardo Mgmt For For For 4 Elect David Cote Mgmt For For For 5 Elect D. Scott Davis Mgmt For For For 6 Elect Linnet Deily Mgmt For For For 7 Elect Judd Gregg Mgmt For For For 8 Elect Lord Clive Hollick Mgmt For For For 9 Elect George Paz Mgmt For For For 10 Elect Bradley Sheares Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 14 2011 Stock Incentive Plan Mgmt For For For 15 Amendment to the Incentive Compensation Plan for Executive Employees Mgmt For Against Against 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Hongkong Electric Holdings Ltd Ticker Security ID: Meeting Date Meeting Status 6 CINS Y33549117 01/26/2011 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Change in Company Name Mgmt For For For Hongkong Electric Holdings Ltd Ticker Security ID: Meeting Date Meeting Status 6 CINS Y33549117 09/09/2010 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Joint Venture Mgmt For For For 4 Non-Voting Meeting Note N/A N/A N/A N/A Hospitality Properties Trust Ticker Security ID: Meeting Date Meeting Status HPT CUSIP 44106M102 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Harrington Mgmt For For For 2 Elect Barry Portnoy Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against HSBC Holdings plc Ticker Security ID: Meeting Date Meeting Status HSBA CUSIP 404280406 05/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Safra Catz Mgmt For For For 4 Elect Laura CHA May Lung Mgmt For For For 5 Elect Marvin CHEUNG Kin Tung Mgmt For For For 6 Elect John Coombe Mgmt For For For 7 Elect Rona Fairhead Mgmt For For For 8 Elect Douglas Flint Mgmt For For For 9 Elect Alexander Flockhart Mgmt For For For 10 Elect Stuart Gulliver Mgmt For For For 11 Elect James Hughes-Hallett Mgmt For For For 12 Elect Sam Laidlaw Mgmt For For For 13 Elect J. Rachel Lomax Mgmt For For For 14 Elect Iain Mackay Mgmt For For For 15 Elect Gwyn Morgan Mgmt For For For 16 Elect Narayana Murthy Mgmt For For For 17 Elect Simon Robertson Mgmt For For For 18 Elect John Thornton Mgmt For For For 19 Elect Sir Brian Williamson Mgmt For For For 20 Appointment of Auditor and Authority to Set Fees Mgmt For For For 21 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 22 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 23 Share Plan 2011 Mgmt For For For 24 Directors' Fees Mgmt For For For 25 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For HSBC Holdings plc Ticker Security ID: Meeting Date Meeting Status HSBA CINS G4634U169 05/27/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Safra Catz Mgmt For For For 4 Elect Laura CHA May Lung Mgmt For For For 5 Elect Marvin CHEUNG Kin Tung Mgmt For For For 6 Elect John Coombe Mgmt For For For 7 Elect Rona Fairhead Mgmt For For For 8 Elect Douglas Flint Mgmt For For For 9 Elect Alexander Flockhart Mgmt For For For 10 Elect Stuart Gulliver Mgmt For For For 11 Elect James Hughes-Hallett Mgmt For For For 12 Elect Sam Laidlaw Mgmt For For For 13 Elect J. Rachel Lomax Mgmt For For For 14 Elect Iain Mackay Mgmt For For For 15 Elect Gwyn Morgan Mgmt For For For 16 Elect Narayana Murthy Mgmt For For For 17 Elect Simon Robertson Mgmt For For For 18 Elect John Thornton Mgmt For For For 19 Elect Sir Brian Williamson Mgmt For For For 20 Appointment of Auditor and Authority to Set Fees Mgmt For For For 21 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 22 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 23 Share Plan 2011 Mgmt For For For 24 Directors' Fees Mgmt For For For 25 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Hubbell Incorporated Ticker Security ID: Meeting Date Meeting Status HUB.A CUSIP 443510201 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Timothy Powers Mgmt For For For Elect Lynn Good Mgmt For For For Elect Anthony Guzzi Mgmt For For For Elect Neal Keating Mgmt For For For Elect Andrew McNally, IV Mgmt For For For Elect G. Jackson Ratcliffe Mgmt For For For Elect Carlos Rodriguez Mgmt For For For Elect Richard Swift Mgmt For For For Elect Daniel Van Riper Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Senior Executive Incentive Compensation Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Huntsman Corporation Ticker Security ID: Meeting Date Meeting Status HUN CUSIP 447011107 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Huntsman Mgmt For For For Elect Patrick Harker Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For Husky Energy Inc. Ticker Security ID: Meeting Date Meeting Status HSE CUSIP 448055103 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victor Li Mgmt For For For Elect Canning Fok Mgmt For For For Elect Stephen Bradley Mgmt For For For Elect R. Donald Fullerton Mgmt For For For Elect Asim Ghosh Mgmt For For For Elect Martin Glynn Mgmt For For For Elect Poh Chan Koh Mgmt For For For Elect EvaKwok Mgmt For For For Elect Stanley Kwok Mgmt For For For Elect Frederick Ma Mgmt For For For Elect George Magnus Mgmt For For For Elect Colin Russel Mgmt For For For Elect Wayne Shaw Mgmt For For For Elect William Shurniak Mgmt For For For Elect Frank Sixt Mgmt For For For 2 Appointment of Auditor Mgmt For For For Impala Platinum Holdings Limited Ticker Security ID: Meeting Date Meeting Status IMP CINS S37840113 10/19/2010 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Elect Michael McMahon Mgmt For For For 4 Elect Paul Dunne Mgmt For For For 5 Elect Terence Goodlace Mgmt For For For 6 Elect Mpueleng Pooe Mgmt For For For 7 Increase Non-Executive Directors' Fees Mgmt For For For 8 General Authority to Issue Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 05/31/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Reports Mgmt For For For 4 Supervisors' Reports Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Property Purchase Mgmt For For For 8 Fixed Assets Investment Budget Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Elect ZHAO Lin as Supervisor Mgmt For For For 11 2010 Directors and Supervisors Remuneration Mgmt For For For Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 09/21/2010 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Types and Nominal Value of Securities to be Issued Mgmt For For For 3 Proportion and Number of Shares to be Issued Mgmt For For For 4 Subscription Price and the Basis for Price Determination Mgmt For For For 5 Target Subscribers for the Rights Issue Mgmt For For For 6 Amount and Use of Proceeds Mgmt For For For 7 Effective Period of the Resolutions Mgmt For For For 8 Authorization for the Rights Issue Mgmt For For For 9 Non-Voting Meeting Note N/A N/A N/A N/A Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 09/21/2010 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Types and Nominal Value of Securities to be Issued Mgmt For For For 4 Proportion and Number of Shares to be Issued Mgmt For For For 5 Subscription Price and the Basis for Price Determination Mgmt For For For 6 Target Subscribers for the Rights Issue Mgmt For For For 7 Amount and Use of Proceeds Mgmt For For For 8 Effective Period of the Resolutions Mgmt For For For 9 Authorization for the Rights Issue Mgmt For For For 10 Distribution of Undistributed Profits Mgmt For For For 11 Feasibility Analysis Report on Use of Proceeds Mgmt For For For 12 Utilization Report on Use of Proceeds from Previous Issuance Mgmt For For For 13 Directors' and Supervisors' Fees Mgmt For For For 14 Elect XU Shanda Mgmt For For For 15 Elect LI Xiaopeng Mgmt For For For 16 Utilization Report on Use of Proceeds from Previous Issuance Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For For For 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2006 Equity Incentive Plan Mgmt For Against Against 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against International Power plc Ticker Security ID: Meeting Date Meeting Status IPR CINS G4890M109 05/17/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Dirk Beeuwsaert Mgmt For For For 3 Elect Sir Neville Simms Mgmt For For For 4 Elect Bernard Attali Mgmt For For For 5 Elect Anthony Isaac Mgmt For For For 6 Elect David Weston Mgmt For For For 7 Elect Sir Rob Young Mgmt For For For 8 Elect Michael Zaoui Mgmt For For For 9 Elect Gerard Mestrallet Mgmt For For For 10 Elect Jean-Francois Cirelli Mgmt For For For 11 Elect Gerard Lamarche Mgmt For For For 12 Elect Philip Cox Mgmt For For For 13 Elect Mark Williamson Mgmt For For For 14 Elect Guy Richelle Mgmt For For For 15 Allocation of Profits/Dividends Mgmt For For For 16 Appointment of Auditor and Authority to Set Fees Mgmt For For For 17 Directors' Remuneration Report Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Increase Non-Exeuctive Directors' Fee Cap Mgmt For For For 22 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 23 Non-Voting Meeting Note N/A N/A N/A N/A Iron Mountain Incorporated Ticker Security ID: Meeting Date Meeting Status IRM CUSIP 462846106 06/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clarke Bailey Mgmt For For For Elect Kent Dauten Mgmt For For For Elect Paul Deninger Mgmt For For For Elect Per-Kristian Halvorsen Mgmt For For For Elect Michael Lamach Mgmt For For For Elect Arthur Little Mgmt For For For Elect Allan Loren Mgmt For For For Elect C. Richard Reese Mgmt For For For Elect Vincent Ryan Mgmt For For For Elect Laurie Tucker Mgmt For For For Elect Alfred Verrecchia Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Israel Chemicals Ltd. Ticker Security ID: Meeting Date Meeting Status ICL CINS M5920A109 10/04/2010 Voted Meeting Type Country of Trade Annual Israel Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Election of Directors (Slate) and Approval of Remuneration Mgmt For For For 5 Appointment of Eran Sarig to the Board Mgmt For For For 6 Indemnification of Eran Sarig Mgmt For For For 7 Non-Voting Meeting Note N/A N/A N/A N/A Itausa - Investimentos Itau S.A. Ticker Security ID: Meeting Date Meeting Status ITSA3 CINS P58711105 04/29/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Election of Directors Mgmt For For For 7 Non-Voting Agenda Item N/A N/A N/A N/A J.C. Penney Company, Inc. Ticker Security ID: Meeting Date Meeting Status JCP CUSIP 708160106 05/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ackman Mgmt For For For 2 Elect Colleen Barrett Mgmt For For For 3 Elect Thomas Engibous Mgmt For For For 4 Elect Kent Foster Mgmt For For For 5 Elect Geraldine Laybourne Mgmt For For For 6 Elect Burl Osborne Mgmt For For For 7 Elect Leonard Roberts Mgmt For For For 8 Elect Steven Roth Mgmt For For For 9 Elect Javier Teruel Mgmt For For For 10 Elect R. Gerald Turner Mgmt For For For 11 Elect Mary Beth West Mgmt For For For 12 Elect Myron Ullman III Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Elimination of Supermajority Requirement Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Ian Davis Mgmt For For For 4 Elect Michael Johns Mgmt For For For 5 Elect Susan Lindquist Mgmt For For For 6 Elect Anne Mulcahy Mgmt For For For 7 Elect Leo Mullin Mgmt For For For 8 Elect William Perez Mgmt For For For 9 Elect Charles Prince Mgmt For For For 10 Elect David Satcher Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For Against Against 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 15 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For 16 Shareholder Proposal Regarding Policy on Health Status Discrimination ShrHoldr Against Against For 17 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For K + S AG Ticker Security ID: Meeting Date Meeting Status SDF CINS D48164103 05/11/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Dematerialization of Bearer Shares Mgmt For For For 10 Amendments to Articles Mgmt For For For Keppel Corporation Limited Ticker Security ID: Meeting Date Meeting Status K02 CINS Y4722Z120 04/21/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Tony CHEW Leong-Chee Mgmt For For For 4 Elect TOW Heng Tan Mgmt For For For 5 Elect TEO Soon Hoe Mgmt For For For 6 Elect TAN Ek Kia Mgmt For For For 7 Elect Danny TEOH Leong Kay Mgmt For For For 8 Elect Sven Bang Ullring Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Authority to Repurchase Shares Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Non-Voting Agenda Item N/A N/A N/A N/A 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Related Party Transactions Mgmt For For For 24 Non-Voting Agenda Item N/A N/A N/A N/A 25 Non-Voting Agenda Item N/A N/A N/A N/A 26 Non-Voting Meeting Note N/A N/A N/A N/A Kesa Electricals PLC Ticker Security ID: Meeting Date Meeting Status KESA CINS G5244H100 09/16/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Directors' Remuneration Report Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Elect Dominic Platt Mgmt For For For 7 Elect Michel Brossard Mgmt For For For 8 Elect Michel Leonard Mgmt For For For 9 Elect Andrew Robb Mgmt For For For 10 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 12 Authorisation of Political Donations Mgmt For For For 13 Amendment to Par Value Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Long-Term Incentive Plan Mgmt For For For 16 Authority to Reduce Issued Share Capital Mgmt For For For 17 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Koninklijke KPN N.V. Ticker Security ID: Meeting Date Meeting Status KPN CINS N4297B146 04/06/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Management Board Acts Mgmt For For For 8 Ratification of Supervisory Board Acts Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Amendment to Management Board Compensation Policy Mgmt For For For 11 Amendment to Supervisory Board Fees Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Elect J.B.M. Streppel Mgmt For For For 14 Elect M. Bischoff Mgmt For For For 15 Elect C.M. Hooymans Mgmt For For For 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Reduce Share Capital Mgmt For For For 19 Non-Voting Agenda Item N/A N/A N/A N/A Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajay Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Peter Henry Mgmt For For For 4 Elect Lois Juliber Mgmt For For For 5 Elect Mark Ketchum Mgmt For For For 6 Elect Richard Lerner Mgmt For For For 7 Elect Mackey McDonald Mgmt For For For 8 Elect John Pope Mgmt For For For 9 Elect Fedric Reynolds Mgmt For For For 10 Elect Irene Rosenfeld Mgmt For For For 11 Elect Jean-Francois van Boxmeer Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 14 Amendment to the 2006 Stock Compensation Plan for Non-Employee Directors Mgmt For For For 15 Ratification of Auditor Mgmt For For For KT Corp Ticker Security ID: Meeting Date Meeting Status CINS Y49915104 03/11/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect LEE Sang Hoon Mgmt For For For 4 Elect PYO Hyun Myung Mgmt For For For 5 Elect LEE Hyung Rak Mgmt For For For 6 Elect PARK Byung Won Mgmt For For For 7 Elect LEE Hyung Rak Mgmt For For For 8 Elect PARK Byung Won Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Amendments to Executive Officer Retirement Allowance Policy Mgmt For For For Leggett & Platt, Incorporated Ticker Security ID: Meeting Date Meeting Status LEG CUSIP 524660107 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Brunner Mgmt For For For 2 Elect Ralph Clark Mgmt For For For 3 Elect Robert Enloe III Mgmt For For For 4 Elect Richard Fisher Mgmt For For For 5 Elect Matthew Flanigan Mgmt For For For 6 Elect Karl Glassman Mgmt For For For 7 Elect Ray Griffith Mgmt For For For 8 Elect David Haffner Mgmt For For For 9 Elect Joseph McClanathan Mgmt For For For 10 Elect Judy Odom Mgmt For For For 11 Elect Maurice Purnell, Jr. Mgmt For For For 12 Elect Phoebe Wood Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 16 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against Against For Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP 539830109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nolan Archibald Mgmt For For For 2 Elect Rosalind Brewer Mgmt For For For 3 Elect David Burritt Mgmt For For For 4 Elect James Ellis, Jr. Mgmt For For For 5 Elect Thomas Falk Mgmt For For For 6 Elect Gwendolyn King Mgmt For For For 7 Elect James Loy Mgmt For For For 8 Elect Douglas McCorkindale Mgmt For For For 9 Elect Joseph Ralston Mgmt For For For 10 Elect Anne Stevens Mgmt For For For 11 Elect Robert Stevens Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2011 Incentive Performance Award Plan Mgmt For Against Against 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For M&T Bank Corporation Ticker Security ID: Meeting Date Meeting Status MTB CUSIP 55261F104 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brent Baird Mgmt For For For Elect Robert Bennett Mgmt For For For Elect C. Angela Bontempo Mgmt For For For Elect Robert Brady Mgmt For For For Elect Michael Buckley Mgmt For For For Elect T. Jefferson Cunningham, III Mgmt For For For Elect Mark Czarnecki Mgmt For For For Elect Gary Geisel Mgmt For For For Elect Patrick Hodgson Mgmt For For For Elect Richard King Mgmt For For For Elect Jorge Pereira Mgmt For For For Elect Michael Pinto Mgmt For For For Elect Melinda Rich Mgmt For For For Elect Robert Sadler, Jr. Mgmt For For For Elect Herbert Washington Mgmt For For For Elect Robert Wilmers Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Macquarie Korea Infrastructure Fund Ticker Security ID: Meeting Date Meeting Status CINS Y53643105 03/25/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect SONG Kyung Soon Mgmt For For For 2 Elect YOON Dae Hee Mgmt For For For Marsh & McLennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP 571748102 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Zachary Carter Mgmt For For For 2 Elect Brian Duperreault Mgmt For For For 3 Elect Oscar Fanjul Mgmt For For For 4 Elect H. Edward Hanway Mgmt For For For 5 Elect Lord Ian Lang Mgmt For For For 6 Elect Steven Mills Mgmt For For For 7 Elect Bruce Nolop Mgmt For For For 8 Elect Marc Oken Mgmt For For For 9 Elect Morton Schapiro Mgmt For For For 10 Elect Adele Simmons Mgmt For For For 11 Elect Lloyd Yates Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2011 Incentive and Stock Award Plan Mgmt For Against Against 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years For 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Masco Corporation Ticker Security ID: Meeting Date Meeting Status MAS CUSIP 574599106 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Verne Istock Mgmt For For For 2 Elect J. Michael Losh Mgmt For For For 3 Elect Timothy Wadhams Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 6 Ratification of Auditor Mgmt For For For Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP 57772K101 11/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tunc Doluca Mgmt For For For Elect B. Kipling Hagopian Mgmt For For For Elect James Bergman Mgmt For For For Elect Joseph Bronson Mgmt For For For Elect Robert Grady Mgmt For For For Elect William Watkins Mgmt For For For Elect A.R. Frank Wazzan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 1996 Stock Incentive Plan Mgmt For Against Against McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect Richard Lenny Mgmt For For For 3 Elect Cary McMillan Mgmt For For For 4 Elect Sheila Penrose Mgmt For For For 5 Elect James Skinner Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 9 Elimination of Super-majority Requirement in Article Regarding Transactions with Interested Shareholders Mgmt For For For 10 Elimination of Supermajority Requirement in Article Regarding the Removal of Directors Mgmt For For For 11 Elimination of Supermajority Requirement in Article Regarding Shareholder Action Mgmt For For For 12 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against 13 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHoldr Against Against For 14 Shareholder Proposal Regarding Report on Childhood Obesity ShrHoldr Against Against For 15 Shareholder Proposal Regarding Beverage Containers ShrHoldr Against Against For MeadWestvaco Corporation Ticker Security ID: Meeting Date Meeting Status MWV CUSIP 583334107 04/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Campbell Mgmt For For For 2 Elect Thomas Cole, Jr. Mgmt For For For 3 Elect James Kaiser Mgmt For For For 4 Elect Richard Kelson Mgmt For For For 5 Elect James Kilts Mgmt For For For 6 Elect Susan Kropf Mgmt For For For 7 Elect Douglas Luke Mgmt For For For 8 Elect John Luke, Jr. Mgmt For For For 9 Elect Robert McCormack Mgmt For For For 10 Elect Timothy Powers Mgmt For For For 11 Elect Jane Warner Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2005 Performance Incentive Plan Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Mekonomen AB Ticker Security ID: Meeting Date Meeting Status MEKO CINS W5615X116 02/25/2011 Voted Meeting Type Country of Trade Special Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Issuance of Shares w/o Preemptive Rights Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A Mekonomen AB Ticker Security ID: Meeting Date Meeting Status MEKO CINS W5615X116 04/14/2011 Voted Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Accounts and Reports Mgmt For For For 15 Allocation of Profits/Dividends Mgmt For For For 16 Ratification of Board and Management Acts Mgmt For For For 17 Board Size Mgmt For For For 18 Directors and Auditors' Fees Mgmt For For For 19 Election of Directors; Appointment of Auditor Mgmt For For For 20 Nomination Committee Mgmt For For For 21 Compensation Guidelines Mgmt For For For 22 Amendments to Articles Regarding General Meetings Mgmt For For For 23 Authority to Issue Shares to Employees Mgmt For For For 24 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 25 Non-Voting Agenda Item N/A N/A N/A N/A Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 58933Y105 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Thomas Cech Mgmt For For For 3 Elect Richard Clark Mgmt For For For 4 Elect Kenneth Frazier Mgmt For For For 5 Elect Thomas Glocer Mgmt For For For 6 Elect Steven Goldstone Mgmt For For For 7 Elect William Harrison, Jr. Mgmt For For For 8 Elect Harry Jacobson Mgmt For For For 9 Elect William Kelley Mgmt For For For 10 Elect C. Robert Kidder Mgmt For For For 11 Elect Rochelle Lazarus Mgmt For For For 12 Elect Carlos Represas Mgmt For For For 13 Elect Patricia Russo Mgmt For For For 14 Elect Thomas Shenk Mgmt For For For 15 Elect Anne Tatlock Mgmt For For For 16 Elect Craig Thompson Mgmt For For For 17 Elect Wendell Weeks Mgmt For For For 18 Elect Peter Wendell Mgmt For For For 19 Ratification of Auditor Mgmt For For For 20 Advisory Vote on Executive Compensation Mgmt For For For 21 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Mercury General Corporation Ticker Security ID: Meeting Date Meeting Status MCY CUSIP 589400100 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Joseph Mgmt For For For Elect Martha Marcon Mgmt For For For Elect Donald Spuehler Mgmt For For For Elect Richard Grayson Mgmt For For For Elect Donald Newell Mgmt For For For Elect Bruce Bunner Mgmt For For For Elect Nathan Bessin Mgmt For For For Elect Michael Curtius Mgmt For For For Elect Gabriel Tirador Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Microchip Technology Incorporated Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP 595017104 08/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steve Sanghi Mgmt For For For Elect Albert Hugo-Martinez Mgmt For For For Elect L. B. Day Mgmt For For For Elect Matthew Chapman Mgmt For For For Elect Wade Meyercord Mgmt For For For 2 Ratification of Auditor Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Ballmer Mgmt For Abstain Against 2 Elect Dina Dublon Mgmt For For For 3 Elect William Gates III Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against Against For Myer Holdings Limited Ticker Security ID: Meeting Date Meeting Status MYR CINS Q64865100 11/12/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Hay Mgmt For For For 2 Re-elect Anne Brennan Mgmt For For For 3 Re-elect Tom Flood Mgmt For For For 4 Remuneration Report Mgmt For For For National Grid plc Ticker Security ID: Meeting Date Meeting Status NG CINS G6375K151 07/26/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Sir John Parker Mgmt For For For 4 Elect Steven Holliday Mgmt For For For 5 Elect Kenneth Harvey Mgmt For For For 6 Elect Steve Lucas Mgmt For For For 7 Elect Stephen Pettit Mgmt For For For 8 Elect Nick Winser Mgmt For For For 9 Elect George Rose Mgmt For For For 10 Elect Thomas King Mgmt For For For 11 Elect Maria Richter Mgmt For For For 12 Elect John Allan Mgmt For For For 13 Elect Linda Adamany Mgmt For For For 14 Elect Mark Fairbairn Mgmt For For For 15 Elect Philip Aiken Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Authority to Set Auditor's Fees Mgmt For For For 18 Directors' Remuneration Report Mgmt For For For 19 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 21 Authority to Repurchase Shares Mgmt For For For 22 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Nestle S.A. Ticker Security ID: Meeting Date Meeting Status NESN CINS H57312649 04/14/2011 Voted Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports; Compensation Report Mgmt For For For 5 Compensation Report Mgmt For For For 6 Ratification of Board and Management Acts Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Elect Paul Bulcke Mgmt For For For 9 Elect Andreas Koopmann Mgmt For For For 10 Elect Rolf Hanggi Mgmt For For For 11 Elect Jean-Pierre Meyers Mgmt For For For 12 Elect Naina Lal Kidwai Mgmt For For For 13 Elect Beat Hess Mgmt For For For 14 Elect Ann Veneman Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Cancellation of Shares and Reduction of Share Capital Mgmt For For For New York Community Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status NYB CUSIP 649445103 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dominick Ciampa Mgmt For For For Elect William Frederick Mgmt For For For Elect Max Kupferberg Mgmt For For For Elect Spiros Voutsinas Mgmt For For For Elect Robert Wann Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Management Incentive Compensation Plan Mgmt For For For 4 Amendment to the 2006 Stock Incentive Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Nintendo Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J51699106 06/29/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Satoru Iwata Mgmt For For For 4 Elect Yoshihiro Mori Mgmt For For For 5 Elect Shinji Hatano Mgmt For For For 6 Elect Genyoh Takeda Mgmt For For For 7 Elect Shigeru Miyamoto Mgmt For For For 8 Elect Nobuo Nagai Mgmt For For For 9 Elect Masaharu Matsumoto Mgmt For For For 10 Elect Eiichi Suzuki Mgmt For For For 11 Elect Tatsumi Kimishima Mgmt For For For 12 Elect Kaoru Takemura Mgmt For For For 13 Elect Ichiroh Nakaji Mgmt For For For 14 Elect Naoki Mizutani Mgmt For For For 15 Elect Katashi Ozaki Mgmt For For For Norfolk Southern Corporation Ticker Security ID: Meeting Date Meeting Status NSC CUSIP 655844108 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gerald Baliles Mgmt For For For 2 Elect Erskine Bowles Mgmt For For For 3 Elect Karen Horn Mgmt For For For 4 Elect J. Paul Reason Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Nortek Inc. Ticker Security ID: Meeting Date Meeting Status NTKS CUSIP 656559309 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Bloomberg Mgmt For For For Elect Joseph Cianciolo Mgmt For For For Elect James Hirshorn Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For Northwest Bancshares, Inc. Ticker Security ID: Meeting Date Meeting Status NWBI CUSIP 667340103 04/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Wagner Mgmt For For For Elect A. Paul King Mgmt For For For Elect Sonia Probst Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 2011 Equity Incentive Plan Mgmt For For For Novartis AG Ticker Security ID: Meeting Date Meeting Status NOVN CUSIP 66987V109 02/22/2011 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA N/A 2 Ratification of Management and Board Acts Mgmt For TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A 4 Compensation Policy Mgmt For TNA N/A 5 Re-elect Ann Fudge Mgmt For TNA N/A 6 Re-elect Pierre Landolt Mgmt For TNA N/A 7 Re-elect Ulrich Lehner Mgmt For TNA N/A 8 Elect Enrico Vanni Mgmt For TNA N/A 9 Appointment of Auditor Mgmt For TNA N/A 10 Transaction of Other Business Mgmt For TNA N/A Novartis AG Ticker Security ID: Meeting Date Meeting Status NOVN CUSIP 66987V109 04/08/2011 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Merger Agreement Mgmt For TNA N/A 2 Approval of Share Issuance Mgmt For TNA N/A 3 Additional and/or Counter-Proposals Mgmt For TNA N/A Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP 670346105 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For For For Elect Victoria Haynes Mgmt For For For Elect Christopher Kearney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against ONEOK, Inc. Ticker Security ID: Meeting Date Meeting Status OKE CUSIP 682680103 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Day Mgmt For For For 2 Elect Julie Edwards Mgmt For For For 3 Elect William Ford Mgmt For For For 4 Elect John Gibson Mgmt For For For 5 Elect Bert Mackie Mgmt For For For 6 Elect Jim Mogg Mgmt For For For 7 Elect Pattye Moore Mgmt For For For 8 Elect Gary Parker Mgmt For For For 9 Elect Eduardo Rodriguez Mgmt For For For 10 Elect Gerald Smith Mgmt For For For 11 Elect David Tippeconnic Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against OPAP S.A. Ticker Security ID: Meeting Date Meeting Status OPAP CINS X3232T104 05/11/2011 Voted Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Board of Directors' and Auditor's Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Board and Auditor's Acts Mgmt For For For 6 Directors' Fees for 2010 Mgmt For For For 7 Directors' Fees for 2011 Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Election of Directors Mgmt For For For 10 Election of Audit Committee Members Mgmt For For For 11 Board Transactions Mgmt For For For 12 Amendments to Articles Mgmt For For For 13 Transaction of Other Business Mgmt For Abstain Against Oversea-Chinese Banking Corporation Limited Ticker Security ID: Meeting Date Meeting Status O39 CINS Y64248209 04/15/2011 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Extension of the OCBC Share Option Scheme 2001 Mgmt For For For Oversea-Chinese Banking Corporation Limited Ticker Security ID: Meeting Date Meeting Status O39 CINS Y64248209 04/15/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Elect LEE Seng Wee Mgmt For For For 4 Elect Patrick YEOH Khwai Hoh Mgmt For For For 5 Elect CHEONG Choong Kong Mgmt For For For 6 Elect LEE Tih Shih Mgmt For For For 7 Elect Pramukti Surjaudaja Mgmt For For For 8 Elect LAI Teck Poh Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Authority to Issue Bonus Shares to Non-executive Directors Mgmt For For For 12 Appointment of Auditor and Authority to Set Fees Mgmt For For For 13 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 15 Authority to Grant Awards and Issue Shares under OCBC Employee Incentive Plan Mgmt For For For 16 Authority to Issue Shares under Scrip Dividend Plan Mgmt For Abstain Against 17 Authority to Issue Preferred Shares Mgmt For Abstain Against Paychex, Inc. Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP 704326107 10/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect B. Thomas Golisano Mgmt For For For 2 Elect David Flaschen Mgmt For For For 3 Elect Grant Inman Mgmt For For For 4 Elect Pamela Joseph Mgmt For For For 5 Elect Joseph Tucci Mgmt For For For 6 Elect Joseph Velli Mgmt For For For 7 Amendment to the 2002 Stock Incentive Plan Mgmt For For For 8 Ratification of Auditor Mgmt For For For Penn West Energy Trust Ticker Security ID: Meeting Date Meeting Status PWT.UN CUSIP 707885109 12/14/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Conversion to Corporation Mgmt For For For 2 Stock Option Plan Mgmt For Against Against Penn West Petroleum Ltd. Ticker Security ID: Meeting Date Meeting Status PWT CUSIP 707887105 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appointment of Auditor Mgmt For For For Elect James Allard Mgmt For For For Elect William Andrew Mgmt For For For Elect George Brookman Mgmt For For For Elect John Brussa Mgmt For For For Elect Daryl Gilbert Mgmt For For For Elect Shirley McClellan Mgmt For For For Elect Murray Nunns Mgmt For For For Elect Frank Potter Mgmt For For For Elect Jack Schanck Mgmt For For For Elect James Smith Mgmt For For For People's United Financial, Inc. Ticker Security ID: Meeting Date Meeting Status PBCT CUSIP 712704105 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Barnes Mgmt For For For Elect Collin Baron Mgmt For For For Elect Richard Hoyt Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect W. Don Cornwell Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect William Gray, III Mgmt For For For 7 Elect Constance Horner Mgmt For For For 8 Elect James Kilts Mgmt For For For 9 Elect George Lorch Mgmt For For For 10 Elect John Mascotte Mgmt For For For 11 Elect Suzanne Nora Johnson Mgmt For For For 12 Elect Ian Read Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 3 Years Against 17 Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers ShrHoldr Against Against For 18 Shareholder Proposal Regarding Lobbying Priorities Report ShrHoldr Against Against For 19 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For 20 Shareholder Proposal Regarding the Right to Act by Written Consent ShrHoldr Against Against For 21 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 22 Shareholder Proposal Regarding Transparency in Animal Research ShrHoldr Against Against For PG&E Corporation Ticker Security ID: Meeting Date Meeting Status PCG CUSIP 69331C108 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Andrews Mgmt For For For 2 Elect Lewis Chew Mgmt For For For 3 Elect C. Lee Cox Mgmt For For For 4 Elect Peter Darbee Mgmt For For For 5 Elect Maryellen Herringer Mgmt For For For 6 Elect Roger Kimmel Mgmt For For For 7 Elect Richard Meserve Mgmt For For For 8 Elect Forrest Miller Mgmt For For For 9 Elect Rosendo Parra Mgmt For For For 10 Elect Barbara Rambo Mgmt For For For 11 Elect Barry Williams Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 16 Shareholder Proposal Regarding Removing Sexual Orientation from Anti-Bias Policy ShrHoldr Against Against For Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 14 Shareholder proposal Regarding Food Insecurity and Tobacco Use ShrHoldr Against Against For 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Portugal Telecom SGPS SA Ticker Security ID: Meeting Date Meeting Status PTC CINS X6769Q104 05/06/2011 Voted Meeting Type Country of Trade Annual Portugal Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Board Acts Mgmt For For For 7 Amendments to Articles Mgmt For For For 8 Authority to Repurchase and Re-Issue Shares Mgmt For For For 9 Authority to Issue Convertible Bonds Mgmt For For For 10 Suppression of Preemptive Rights Mgmt For Against Against 11 Authority to Issue Debt Instruments Mgmt For For For 12 Authority to Repurchase and Re-Issue Company Debt Instruments Mgmt For For For 13 Remuneration Report Mgmt For For For 14 Election of Directors Mgmt For For For Power Assets Holdings Ltd Ticker Security ID: Meeting Date Meeting Status 6 CINS Y33549117 05/18/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Canning FOK Kin-ning Mgmt For For For 6 Elect TSO Kai Sum Mgmt For For For 7 Elect Ronald J. Arculli Mgmt For For For 8 Elect Susan CHOW Woo Mo-Fong Mgmt For For For 9 Elect Andrew Hunter Mgmt For For For 10 Elect KAM Hing-Lam Mgmt For For For 11 Elect Holger Kluge Mgmt For For For 12 Elect Victor LI Tzar Kuoi Mgmt For For For 13 Elect George C. Magnus Mgmt For For For 14 Elect YUEN Sui-See Mgmt For For For 15 Appointment of Auditor and Authority to Set Fees Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Issue Repurchased Shares Mgmt For Against Against Prime Infrastructure Group Ticker Security ID: Meeting Date Meeting Status PIH CINS Q7753J104 11/04/2010 Voted Meeting Type Country of Trade Mix Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve Scheme Mgmt For For For 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Amend the PIT Constitution Mgmt For For For 6 Approve Acquisition of PIT Units Mgmt For For For 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Amend the PIT2 Constitution Mgmt For For For 9 Approve Acquisition of PIT2 Units Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Meeting Note N/A N/A N/A N/A 13 Remuneration Report (PIHL only) Mgmt For For For 14 Re-elect David Hamill Mgmt For For For 15 Elect Jeffrey Blidner Mgmt For For For 16 Elect Samuel Pollock Mgmt For For For 17 Re-elect Jeffery Kendrew Mgmt For For For 18 Elect James Sloman Mgmt For For For Progress Energy, Inc. Ticker Security ID: Meeting Date Meeting Status PGN CUSIP 743263105 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For For For 2 Elect James Bostic, Jr. Mgmt For For For 3 Elect Harris DeLoach, Jr. Mgmt For For For 4 Elect James Hyler, Jr. Mgmt For For For 5 Elect William Johnson Mgmt For For For 6 Elect Robert Jones Mgmt For For For 7 Elect W. Steven Jones Mgmt For For For 8 Elect Melquiades Martinez Mgmt For For For 9 Elect E. Marie McKee Mgmt For For For 10 Elect John Mullin III Mgmt For For For 11 Elect Charles Pryor, Jr. Mgmt For For For 12 Elect Carlos Saladrigas Mgmt For For For 13 Elect Theresa Stone Mgmt For For For 14 Elect Alfred Tollison, Jr. Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 17 Ratification of Auditor Mgmt For For For Prologis Ticker Security ID: Meeting Date Meeting Status PLD CUSIP 743410102 06/01/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Prudential plc Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 05/19/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Howard Davies Mgmt For For For 5 Elect John Foley Mgmt For For For 6 Elect Paul Manduca Mgmt For For For 7 Elect Michael Wells Mgmt For For For 8 Elect Keki Dadiseth Mgmt For For For 9 Elect Rob Devey Mgmt For For For 10 Elect Michael Garrett Mgmt For For For 11 Elect Ann Godbehere Mgmt For For For 12 Elect Bridget Macaskill Mgmt For For For 13 Elect Harvey McGrath Mgmt For For For 14 Elect Michael McLintock Mgmt For For For 15 Elect Nic Nicandrou Mgmt For For For 16 Elect Kathleen O'Donovan Mgmt For For For 17 Elect Barry Stowe Mgmt For For For 18 Elect Tidjane Thiam Mgmt For For For 19 Elect Lord Andrew Turnbull Mgmt For For For 20 Appointment of Auditor Mgmt For For For 21 Authority to Set Auditor's Fees Mgmt For For For 22 Authorisation of Political Donations Mgmt For For For 23 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 24 Authority to Issue Repurchased Shares Mgmt For For For 25 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 26 Authority to Repurchase Shares Mgmt For For For 27 Authority to Set General Notice Period at 14 Days Mgmt For For For 28 Amendment to International SAYE Scheme Mgmt For For For 29 Amendment to Irish SAYE Scheme Mgmt For For For Public Storage Ticker Security ID: Meeting Date Meeting Status PSA CUSIP 74460D109 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B. Wayne Hughes Mgmt For For For Elect Ronald Havner, Jr. Mgmt For For For Elect Tamara Hughes Gustavson Mgmt For For For Elect Uri Harkham Mgmt For For For Elect B. Wayne Hughes, Jr. Mgmt For For For Elect Avedick Poladian Mgmt For For For Elect Gary Pruitt Mgmt For For For Elect Ronald Spogli Mgmt For For For Elect Daniel Staton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For QBE Insurance Group Limited Ticker Security ID: Meeting Date Meeting Status QBE CINS Q78063114 04/05/2011 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Remuneration Report Mgmt For For For 3 Equity Grant (CEO Frank O'Halloran) Mgmt For For For 4 Approve Termination Benefits Mgmt For For For 5 Re-elect Charles Irby Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP 749121109 08/24/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For R.R. Donnelley & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP 257867101 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Quinlan, III Mgmt For For For 2 Elect Stephen Wolf Mgmt For For For 3 Elect Lee Chaden Mgmt For For For 4 Elect Judith Hamilton Mgmt For For For 5 Elect Susan Ivey Mgmt For For For 6 Elect Thomas Johnson Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Michael Riordan Mgmt For For For 9 Elect Oliver Sockwell Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding a Sustainable Procurement Report ShrHoldr Against Against For 14 Shareholder Proposal Regarding Political Contributions and Political Expenditures ShrHoldr Against Against For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Regal Entertainment Group Ticker Security ID: Meeting Date Meeting Status RGC CUSIP 758766109 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Kaplan Mgmt For For For Elect Jack Tyrrell Mgmt For For For Elect Nestor Weigand Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For Renasant Corporation Ticker Security ID: Meeting Date Meeting Status RNST CUSIP 75970E107 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Beasley Mgmt For For For Elect Marshall Dickerson Mgmt For For For Elect R. Rick Hart Mgmt For For For Elect Richard Heyer, Jr. Mgmt For For For Elect J. Niles McNeel Mgmt For For For Elect Michael Shmerling Mgmt For For For 2 2011 Long-Term Incentive Compensation Plan Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Ratification of Auditor Mgmt For For For Reynolds American Inc. Ticker Security ID: Meeting Date Meeting Status RAI CUSIP 761713106 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Luc Jobin Mgmt For For For Elect Nana Mensah Mgmt For For For Elect John Zillmer Mgmt For For For Elect John Daly Mgmt For For For Elect Daniel Delen Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Increase of Authorized Common Stock Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against 7 Shareholder Proposal Regarding Flavored Tobacco ShrHoldr Against Against For 8 Shareholder Proposal Regarding Reporting on Company's Compliance with International Human Rights Standards ShrHoldr Against Against For Royal Dutch Shell plc Ticker Security ID: Meeting Date Meeting Status RDSB CUSIP 780259107 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Linda Stuntz Mgmt For For For 4 Elect Josef Ackermann Mgmt For For For 5 Elect Malcolm Brinded Mgmt For For For 6 Elect Guy Elliott Mgmt For For For 7 Elect Simon Henry Mgmt For For For 8 Elect Charles Holliday, Jr. Mgmt For For For 9 Elect Lord John Kerr of Kinlochard Mgmt For For For 10 Elect Gerard Kleisterlee Mgmt For For For 11 Elect Christine Morin-Postel Mgmt For For For 12 Elect Jorma Ollila Mgmt For For For 13 Elect Jeroen van der Veer Mgmt For For For 14 Elect Peter Voser Mgmt For For For 15 Elect Hans Wijers Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Authority to Set Auditor's Fees Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For Royal Dutch Shell Plc Ticker Security ID: Meeting Date Meeting Status RDSB CINS G7690A118 05/17/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Linda Stuntz Mgmt For For For 4 Elect Josef Ackermann Mgmt For For For 5 Elect Malcolm Brinded Mgmt For For For 6 Elect Guy Elliott Mgmt For For For 7 Elect Simon Henry Mgmt For For For 8 Elect Charles Holliday, Jr. Mgmt For For For 9 Elect Lord John Kerr of Kinlochard Mgmt For For For 10 Elect Gerard Kleisterlee Mgmt For For For 11 Elect Christine Morin-Postel Mgmt For For For 12 Elect Jorma Ollila Mgmt For For For 13 Elect Jeroen van der Veer Mgmt For For For 14 Elect Peter Voser Mgmt For For For 15 Elect Hans Wijers Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Authority to Set Auditor's Fees Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Authority to Repurchase Shares Mgmt For For For 24 Non-Voting Agenda Item N/A N/A N/A N/A 25 Authorisation of Political Donations Mgmt For For For 26 Non-Voting Agenda Item N/A N/A N/A N/A Sanlam Ltd. Ticker Security ID: Meeting Date Meeting Status SLM CINS S7302C137 06/08/2011 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Elect Philisiwe Buthelezi Mgmt For For For 4 Elect Philip de Villiers Rademeyer Mgmt For For For 5 Elect Christiaan Swanepoel Mgmt For For For 6 Re-elect Valli Moosa Mgmt For For For 7 Re-elect Ian Plenderleith Mgmt For For For 8 Elect Audit Committee Members (Plessis) Mgmt For For For 9 Elect Audit Committee Members (Plenderleith) Mgmt For For For 10 Elect Audit Committee Members (Rademeyer) Mgmt For For For 11 Elect Audit Committee Members (Swanepoel) Mgmt For For For 12 Approve Remuneration Policy Mgmt For For For 13 Ratify NEDs' Fees Mgmt For For For 14 Increase NEDs' Fees Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Authorisation of Legal Formalities Mgmt For For For Schneider Electric SA Ticker Security ID: Meeting Date Meeting Status SU CINS F86921107 04/21/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Ratification of the Co-option of Anand Mahindra Mgmt For Abstain Against 9 Elect Betsy Atkins Mgmt For For For 10 Elect Jeong H. Kim Mgmt For For For 11 Elect Dominique Senequier Mgmt For For For 12 Directors' Fees Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Amendment Regarding Director Age Limit Mgmt For For For 15 Amendment Regarding Censors Mgmt For Against Against 16 Stock Split Mgmt For Against Against 17 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 18 Authority to Increase Capital Through Capitalizations Mgmt For Against Against 19 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 20 Authority to Increase Share Issuance Limit Mgmt For For For 21 Authority to Increase Capital in Case of Exchange Offer or in Consideration for Contributions in Kind Mgmt For Against Against 22 Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For For For 23 Authority to Grant Stock Options Mgmt For For For 24 Authority to Issue Restricted Shares Mgmt For For For 25 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 26 Authority to Increase Capital Under Foreign Employee Savings Plan Mgmt For For For 27 Authority to Cancel Shares and Reduce Capital Mgmt For For For 28 Authority to Carry Out Formalities Mgmt For For For SembCorp Industries Limited Ticker Security ID: Meeting Date Meeting Status U96 CINS Y79711159 04/21/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Tang Kin Fei Mgmt For For For 5 Elect Margaret Lui Mgmt For For For 6 Elect Mohd Hassan Marican Mgmt For For For 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 10 Authority to Grant Awards and Issue Shares under Employee Incentive Plans Mgmt For For For SembCorp Industries Limited Ticker Security ID: Meeting Date Meeting Status U96 CINS Y79711159 04/21/2011 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Related Party Transactions Mgmt For For For 3 Authority to Repurchase Shares Mgmt For For For SKF AB Ticker Security ID: Meeting Date Meeting Status SKFB CINS W84237143 04/28/2011 Voted Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Accounts and Reports Mgmt For For For 13 Allocation of Profits/Dividends Mgmt For For For 14 Ratification of Board and Management Acts Mgmt For For For 15 Board Size Mgmt For For For 16 Directors' Fees Mgmt For For For 17 Election of Directors Mgmt For For For 18 Authority to Set Auditor's Fees Mgmt For For For 19 Amendments to Articles Mgmt For For For 20 Compensation Guidelines Mgmt For For For 21 2011 Long Term Incentive Plan Mgmt For For For 22 Authority to Repurchase Shares Mgmt For For For 23 Nomination Committee Mgmt For For For Snam Rete Gas S.p.A. Ticker Security ID: Meeting Date Meeting Status SRG CINS T8578L107 04/13/2011 Voted Meeting Type Country of Trade Special Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Meeting Regulations Mgmt For For For Spectra Energy Corp Ticker Security ID: Meeting Date Meeting Status SE CUSIP 847560109 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Esrey Mgmt For For For Elect Gregory Ebel Mgmt For For For Elect Austin Adams Mgmt For For For Elect Paul Anderson Mgmt For For For Elect Pamela Carter Mgmt For For For Elect F. Anthony Comper Mgmt For For For Elect Peter Hamilton Mgmt For For For Elect Dennis Hendrix Mgmt For For For Elect Michael McShane Mgmt For For For Elect Joseph Netherland Mgmt For For For Elect Michael Phelps Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Long-Term Incentive PLan Mgmt For For For 4 Amendment to the Executive Short-Term Incentive Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP 852061100 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bennett Mgmt For For For 2 Elect Gordon Bethune Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect James Hance, Jr. Mgmt For For For 5 Elect Daniel Hesse Mgmt For For For 6 Elect Janet Hill Mgmt For For For 7 Elect Frank Ianna Mgmt For For For 8 Elect Sven-Christer Nilsson Mgmt For For For 9 Elect William Nuti Mgmt For For For 10 Elect Rodney O'Neal Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 14 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 15 Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against Against For 16 Shareholder Proposal Regarding Simple Majority ShrHoldr Against For Against Suez Environnement SA Ticker Security ID: Meeting Date Meeting Status SEV CINS F4984P118 05/19/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Form of Dividend Payment Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Relocation of Company Headquarters Mgmt For For For 10 Ratification of the Co-option of Penelope Chalmers Small Mgmt For For For 11 Elect Valerie Bernis Mgmt For For For 12 Elect Nicolas Bazire Mgmt For For For 13 Elect Jean-Francois Cirelli Mgmt For For For 14 Elect Lorenz d'Este Mgmt For For For 15 Elect Gerard Lamarche Mgmt For For For 16 Elect Olivier Pirotte Mgmt For For For 17 Authority to Trade in Company Stock Mgmt For For For 18 Authority to Cancel Shares and Reduce Capital Mgmt For For For 19 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 20 Authority to Carry Out Formalities Mgmt For For For Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP 871829107 11/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cassaday Mgmt For For For 2 Elect Manuel Fernandez Mgmt For For For 3 Elect Hans-Joachim Korber Mgmt For For For 4 Elect Jackie Ward Mgmt For For For 5 Amendment to the 1974 Employees' Stock Purchase Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For Tatts Group Limited (fka Tattersall's Limited) Ticker Security ID: Meeting Date Meeting Status TTS CINS Q8852J102 10/29/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Remuneration Report Mgmt For For For 2 Re-elect Lyndsey Cattermole Mgmt For For For 3 Re-elect Brian Jamieson Mgmt For For For 4 Amend the Constitution Mgmt For For For 5 Renew Proportional Takeover Provisions Mgmt For For For 6 Approve Financial Assistance Mgmt For For For Tele2 AB Ticker Security ID: Meeting Date Meeting Status TEL2-B CINS W95878117 05/16/2011 Voted Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Accounts and Reports Mgmt For For For 15 Allocation of Profits/Dividends Mgmt For For For 16 Ratification of Board and Management Acts Mgmt For For For 17 Board Size Mgmt For For For 18 Directors and Auditors' Fees Mgmt For For For 19 Election of Directors Mgmt For For For 20 Nominating Committee Mgmt For For For 21 Compensation Guidelines Mgmt For For For 22 2011 Share Saving Plan Mgmt For For For 23 Authority to Issue C Shares w/o Preemptive Rights Pursuant to the Share Saving Plan Mgmt For For For 24 Authority to Repurchase C Shares Pursuant to the Share Saving Plan Mgmt For For For 25 Authority to Transfer Shares Pursuant to the Share Saving Plan Mgmt For For For 26 Authority to Repurchase Shares Mgmt For For For 27 Amendments to Articles Mgmt For For For 28 Shareholder Proposal Regarding an Independent Investigation of Customer Policy ShrHoldr N/A Against N/A 29 Shareholder Proposal Regarding an Independent Investigation of Investor Relations Policy ShrHoldr N/A Against N/A 30 Shareholder Proposal Regarding Establishment of a Customer Ombudsman ShrHoldr N/A Against N/A 31 Shareholder Proposal Regarding Annual Evaluation of Work with Gender Equality and Ethnicity ShrHoldr N/A Against N/A 32 Shareholder Proposal Regarding Separate General Meetings ShrHoldr N/A Against N/A 33 Non-Voting Agenda Item N/A N/A N/A N/A Telekom Austria AG Ticker Security ID: Meeting Date Meeting Status TKA CINS A8502A102 05/19/2011 Voted Meeting Type Country of Trade Special Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Management Board Acts Mgmt For For For 4 Ratification of Supervisory Board Acts Mgmt For For For 5 Supervisory Board Members' Fees Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Election of Supervisory Board Members Mgmt For For For 8 Presentation of Share Repurchase Report Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Telstra Corporation Limited Ticker Security ID: Meeting Date Meeting Status TLS CINS Q8975N105 11/19/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nora Scheinkestel Mgmt For For For 2 Remuneration report Mgmt For For For 3 Adopt New Constitution Mgmt For For For 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Meeting Note N/A N/A N/A N/A TESCO PLC Ticker Security ID: Meeting Date Meeting Status TSCO CINS G87621101 07/02/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Abstain Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Kenneth Hydon Mgmt For For For 5 Elect Tim Mason Mgmt For For For 6 Elect Lucy Neville-Rolfe Mgmt For For For 7 Elect David Potts Mgmt For For For 8 Elect David Reid Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Authority to Repurchase Shares Mgmt For For For 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Authorisation of Political Donations Mgmt For For For 18 Share Incentive Plan Renewal Mgmt For For For 19 Adoption of New Articles Mgmt For For For 20 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For The Bank of Nova Scotia Ticker Security ID: Meeting Date Meeting Status BNS CUSIP 064149107 04/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Brenneman Mgmt For For For Elect C.J. Chen Mgmt For For For Elect David Dodge Mgmt For For For Elect N. Ashleigh Everett Mgmt For For For Elect John Kerr Mgmt For For For Elect Michael Kirby Mgmt For For For Elect John Mayberry Mgmt For For For Elect Thomas O'Neill Mgmt For For For Elect Alexis E. Rovzar de la Torre Mgmt For For For Elect Indira Samarasekera Mgmt For For For Elect Allan Shaw Mgmt For For For Elect Paul Sobey Mgmt For For For Elect Barbara Thomas Mgmt For For For Elect Richard Waugh Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Amendment to By-Law Regarding Director Retirement Age Mgmt For For For 4 Amendment to the Stock Option Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Shareholder Proposal Regarding Critical Mass of Women on Board Mgmt Against Against For 7 Shareholder Proposal Regarding Pay Ratios Mgmt Against Against For 8 Shareholder Proposal Regarding Abolition of Subsidiaries and Branches in Tax Havens Mgmt Against Against For 9 Shareholder Proposal Regarding Additional Information on the Comparison of Compensation with Peers Mgmt Against Against For 10 Shareholder Proposal Regarding Demonstration of Pay for Performance Mgmt Against Against For The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP 097023105 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Bryson Mgmt For For For 2 Elect David Calhoun Mgmt For For For 3 Elect Arthur Collins, Jr. Mgmt For For For 4 Elect Linda Cook Mgmt For For For 5 Elect Kenneth Duberstein Mgmt For For For 6 Elect Edmund Giambastiani, Jr. Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect John McDonnell Mgmt For For For 9 Elect W. James McNerney, Jr. Mgmt For For For 10 Elect Susan Schwab Mgmt For For For 11 Elect Ronald Williams Mgmt For For For 12 Elect Mike Zafirovski Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Independent Verification of Compliance with Labor and Human Rights Standards ShrHoldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For For For 3 Elect Howard Buffett Mgmt For For For 4 Elect Barry Diller Mgmt For For For 5 Elect Evan Greenberg Mgmt For For For 6 Elect Alexis Herman Mgmt For For For 7 Elect Muhtar Kent Mgmt For For For 8 Elect Donald Keough Mgmt For For For 9 Elect Maria Lagomasino Mgmt For For For 10 Elect Donald McHenry Mgmt For For For 11 Elect Sam Nunn Mgmt For For For 12 Elect James Robinson III Mgmt For For For 13 Elect Peter Ueberroth Mgmt For For For 14 Elect Jacob Wallenberg Mgmt For For For 15 Elect James Williams Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the Performance Incentive Plan Mgmt For Against Against 18 Amendment to the 1989 Restricted Stock Award Plan Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For Against Against 20 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 21 Shareholder Proposal Regarding Report on Bisphenol-A ShrHoldr Against Against For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jennifer Granholm Mgmt For For For 7 Elect John Hess Mgmt For For For 8 Elect Andrew Liveris Mgmt For For For 9 Elect Paul Polman Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect James Ringler Mgmt For For For 12 Elect Ruth Shaw Mgmt For For For 13 Elect Paul Stern Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For The Hershey Company Ticker Security ID: Meeting Date Meeting Status HSY CUSIP 427866108 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pamela Arway Mgmt For For For Elect Robert Cavanaugh Mgmt For For For Elect Charles Davis Mgmt For For For Elect James Mead Mgmt For For For Elect James Nevels Mgmt For For For Elect Anthony Palmer Mgmt For For For Elect Thomas Ridge Mgmt For For For Elect David Shedlarz Mgmt For For For Elect David West Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Amendment to the Equity and Incentive Compensation Plan Mgmt For Against Against The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Francis Blake Mgmt For For For 3 Elect Ari Bousbib Mgmt For For For 4 Elect Gregory Brenneman Mgmt For For For 5 Elect J. Frank Brown Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Elect Ronald Sargent Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 14 Restoration of Written Consent Mgmt For For For 15 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING ShrHoldr Against For Against 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 17 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ShrHoldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHoldr Against Against For The McGraw-Hill Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MHP CUSIP 580645109 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pedro Aspe Mgmt For For For 2 Elect Sir Winfried Bischoff Mgmt For For For 3 Elect Douglas Daft Mgmt For For For 4 Elect Willaim Green Mgmt For For For 5 Elect Linda Lorimer Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect Robert McGraw Mgmt For For For 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For 9 Elect Sir Michael Rake Mgmt For For For 10 Elect Edward Rust, Jr. Mgmt For For For 11 Elect Kurt Schmoke Mgmt For For For 12 Elect Sidney Taurel Mgmt For For For 13 Right to Call a Special Meeting Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Angela Braly Mgmt For For For 2 Elect Kenneth Chenault Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect Rajat Gupta Mgmt For For For 5 Elect Robert McDonald Mgmt For For For 6 Elect W. James McNerney, Jr. Mgmt For For For 7 Elect Johnathan Rodgers Mgmt For For For 8 Elect Mary Wilderotter Mgmt For For For 9 Elect Patricia Woertz Mgmt For For For 10 Elect Ernesto Zedillo Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against The Royal Bank of Scotland Group plc Ticker Security ID: Meeting Date Meeting Status RBS CUSIP 780097AU5 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Colin Buchan Mgmt For For For 4 Elect Sir Sandy Crombie Mgmt For For For 5 Elect Sir Philip Hampton Mgmt For For For 6 Elect Stephen Hester Mgmt For For For 7 Elect Penny Hughes Mgmt For For For 8 Elect John McFarlane Mgmt For For For 9 Elect Joseph MacHale Mgmt For For For 10 Elect Brendan Nelson Mgmt For For For 11 Elect Arthur Ryan Mgmt For For For 12 Elect Bruce Van Saun Mgmt For For For 13 Elect Philip Scott Mgmt For For For 14 Appointment of Auditor Mgmt For For For 15 Authority to Set Auditor's Fees Mgmt For For For 16 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 17 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 18 Amendment to Articles Regarding Preference Shares Mgmt For For For 19 Authority to Issue Preference Shares Mgmt For For For 20 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For 22 Amendment to 2010 Deferral Plan Mgmt For For For The Toronto-Dominion Bank Ticker Security ID: Meeting Date Meeting Status TD CUSIP 891160509 03/31/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bennett Mgmt For For For Elect Hugh Bolton Mgmt For For For Elect John Bragg Mgmt For For For Elect Amy Woods Brinkley Mgmt For For For Elect W. Edmund Clark Mgmt For For For Elect Wendy Dobson Mgmt For For For Elect Henry Ketcham Mgmt For For For Elect Pierre Lessard Mgmt For For For Elect Brian Levitt Mgmt For For For Elect Harold MacKay Mgmt For For For Elect Irene Miller Mgmt For For For Elect Nadir Mohamed Mgmt For For For Elect W. J. Prezzano Mgmt For For For Elect Helen Sinclair Mgmt For For For Elect Carole Taylor Mgmt For For For Elect John Thompson Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Critical Mass of Women on the Board Mgmt Against Against For 5 Shareholder Proposal Regarding Pay Ratios Mgmt Against Against For 6 Shareholder Proposal Regarding Abolition of Subsidiaries and Branches in Tax Havens Mgmt Against Against For 7 Shareholder Proposal Regarding Retention of Shares After Retirement Mgmt Against Against For Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2011 Stock Incentive Plan Mgmt For Against Against 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For For For 2 Elect William Barr Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Dopfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Fred Hassan Mgmt For For For 10 Elect Michael Miles Mgmt For For For 11 Elect Kenneth Novack Mgmt For For For 12 Elect Paul Wachter Mgmt For For For 13 Elect Deborah Wright Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 17 Elimination of Absolute Majority Voting Requirement Mgmt For For For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Total SA Ticker Security ID: Meeting Date Meeting Status FP CUSIP 89151E109 05/13/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Related Party Transactions Mgmt For For For 5 Authority to Repurchase Shares Mgmt For For For 6 Elect Patricia Barbizet Mgmt For For For 7 Elect Paul Desmarais, Jr. Mgmt For For For 8 Elect Claude Mandil Mgmt For For For 9 Elect Marie-Christine Coisne Mgmt For For For 10 Elect Barbara Kux Mgmt For For For 11 Authority to Issue Restricted Shares Mgmt For For For 12 Shareholder Proposal Regarding Share Ownership Disclosure Mgmt Against Against For Total SA Ticker Security ID: Meeting Date Meeting Status FP CINS F92124100 05/13/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elect Patricia Barbizet Mgmt For For For 11 Elect Paul Desmarais, Jr. Mgmt For For For 12 Elect Claude Mandil Mgmt For For For 13 Elect Marie-Christine Coisne Mgmt For For For 14 Elect Barbara Kux Mgmt For For For 15 Authority to Issue Restricted Shares Mgmt For For For 16 Shareholder Proposal Regarding Share Ownership Disclosure ShrHoldr Against Against For Trustmark Corporation Ticker Security ID: Meeting Date Meeting Status TRMK CUSIP 898402102 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Adolphus Baker Mgmt For For For Elect William Deviney, Jr. Mgmt For For For Elect Daniel Grafton Mgmt For For For Elect Gerard Host Mgmt For For For Elect David Hoster II Mgmt For For For Elect John McCullouch Mgmt For For For Elect Richard Puckett Mgmt For For For Elect R. Michael Summerford Mgmt For For For Elect LeRoy Walker, Jr. Mgmt For For For Elect William Yates III Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For Truworths International Limited Ticker Security ID: Meeting Date Meeting Status TRU CINS S8793H130 11/04/2010 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Hilton Saven Mgmt For For For 3 Elect Mike Thompson Mgmt For For For 4 Elect Sisa Ngebulana Mgmt For For For 5 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Non-Executive Chairman Mgmt For For For 9 Non-Executive Directors Mgmt For For For 10 Audit Committee Chairman Mgmt For For For 11 Audit Committee Members Mgmt For For For 12 Remuneration Committee Chairman Mgmt For For For 13 Remuneration Committee Members Mgmt For For For 14 Risk Committee Members Mgmt For For For 15 Remuneration Committee Chairman Mgmt For For For 16 Non-Executive Committee Members Mgmt For For For 17 Elect Mike Thompson Mgmt For For For 18 Elect Rob Dow Mgmt For For For 19 Elect Hilton Saven Mgmt For For For 20 Amendment to Plan Limit Mgmt For Against Against 21 Amendment to Individual Limit Mgmt For Against Against U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 17 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against Against For UAL Corporation Ticker Security ID: Meeting Date Meeting Status UAUA CUSIP 902549807 09/17/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For 2 Amend Certificate of Incorporation Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Unilever N.V. Ticker Security ID: Meeting Date Meeting Status UNA CUSIP 904784709 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 2 Ratification of Executive Directors' Acts Mgmt For For For 3 Ratification of Non-Executive Directors' Acts Mgmt For For For 4 Elect Paul Polman Mgmt For For For 5 Elect Jean-Marc Huet Mgmt For For For 6 Elect Louise Fresco Mgmt For For For 7 Elect Ann Fudge Mgmt For For For 8 Elect Charles Golden Mgmt For For For 9 Elect Byron Grote Mgmt For For For 10 Elect Hixonia Nyasulu Mgmt For For For 11 Elect Malcolm Rifkind Mgmt For For For 12 Elect Kees Storm Mgmt For For For 13 Elect Michael Treschow Mgmt For For For 14 Elect Paul Walsh Mgmt For For For 15 Elect Sunil Bharti Mittal Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Cancel Shares Mgmt For For For 18 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 19 Questions; Closing Mgmt For For For Unilever N.V. Ticker Security ID: Meeting Date Meeting Status UNA CINS N8981F271 05/12/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Executive Directors' Acts Mgmt For For For 4 Ratification of Non-Executive Directors' Acts Mgmt For For For 5 Elect Paul Polman Mgmt For For For 6 Elect Jean-Marc Huet Mgmt For For For 7 Elect Louise Fresco Mgmt For For For 8 Elect Ann Fudge Mgmt For For For 9 Elect Charles Golden Mgmt For For For 10 Elect Byron Grote Mgmt For For For 11 Elect Hixonia Nyasulu Mgmt For For For 12 Elect Malcolm Rifkind Mgmt For For For 13 Elect Kees Storm Mgmt For For For 14 Elect Michael Treschow Mgmt For For For 15 Elect Paul Walsh Mgmt For For For 16 Elect Sunil Bharti Mittal Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Cancel Shares Mgmt For For For 19 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 20 Appointment of Auditor Mgmt For For For United Continental Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status UAL CUSIP 910047109 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kirbyjon Caldwell Mgmt For For For Elect Carolyn Corvi Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Jane Garvey Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Henry Meyer III Mgmt For For For Elect Oscar Munoz Mgmt For For For Elect James O'Connor Mgmt For For For Elect Laurence Simmons Mgmt For For For Elect Jeffery Smisek Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For Elect Charles Yamarone Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against United Overseas Bank Limited Ticker Security ID: Meeting Date Meeting Status U11 CINS V96194127 04/29/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Fees to WEE Cho Yaw Mgmt For For For 5 Appointment of Auditor and Authority to Set Fees Mgmt For For For 6 Elect WEE Ee Cheong Mgmt For For For 7 Elect Franklin Lavin Mgmt For For For 8 Elect Willie CHENG Jue Hiang Mgmt For For For 9 Elect TAN Lip-Bu Mgmt For For For 10 Elect WEE Cho Yaw Mgmt For For For 11 Elect NGIAM Tong Dow Mgmt For For For 12 Elect CHAM Tao Soon Mgmt For For For 13 Elect Reggie Thein Mgmt For For For 14 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Issue Shares under UOB Scrip Dividend Scheme Mgmt For For For 19 Authority to Issue Preferred Shares Mgmt For For For 20 Non-Voting Agenda Item N/A N/A N/A N/A United Overseas Bank Limited Ticker Security ID: Meeting Date Meeting Status U11 CINS V96194127 04/29/2011 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP 911312106 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Michael Burns Mgmt For For For 3 Elect D. Scott Davis Mgmt For For For 4 Elect Stuart Eizenstat Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect William Johnson Mgmt For For For 7 Elect Ann Livermore Mgmt For For For 8 Elect Rudy Markham Mgmt For For For 9 Elect Clark Randt, Jr. Mgmt For For For 10 Elect John Thompson Mgmt For For For 11 Elect Carol Tome Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For For For United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP 913017109 04/13/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Louis Chenevert Mgmt For For For 2 Elect John Faraci Mgmt For For For 3 Elect Jean-Pierre Garnier Mgmt For For For 4 Elect Jamie Gorelick Mgmt For For For 5 Elect Edward Kangas Mgmt For For For 6 Elect Ellen Kullman Mgmt For For For 7 Elect Charles Lee Mgmt For For For 8 Elect Richard McCormick Mgmt For For For 9 Elect Harold McGraw III Mgmt For For For 10 Elect Richard Myers Mgmt For For For 11 Elect H. Patrick Swygert Mgmt For For For 12 Elect Andre Villeneuve Mgmt For For For 13 Elect Christine Whitman Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Frequency of Advisory Vote on Executive Compensation Mgmt N/A 3 Years N/A 18 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For Valley National Bancorp Ticker Security ID: Meeting Date Meeting Status VLY CUSIP 919794107 04/13/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Abramson Mgmt For For For Elect Pamela Bronander Mgmt For For For Elect Eric Edelstein Mgmt For For For Elect Mary Guilfoile Mgmt For For For Elect Graham Jones Mgmt For For For Elect Walter Jones, III Mgmt For For For Elect Gerald Korde Mgmt For For For Elect Michael LaRusso Mgmt For For For Elect Marc Lenner Mgmt For For For Elect Gerald Lipkin Mgmt For For For Elect Robinson Markel Mgmt For For For Elect Richard Miller Mgmt For For For Elect Barnett Rukin Mgmt For For For Elect Suresh Sani Mgmt For For For Elect Robert Soldoveri Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Lowell McAdam Mgmt For For For 5 Elect Sandra Moose Mgmt For For For 6 Elect Joseph Neubauer Mgmt For For For 7 Elect Donald Nicolaisen Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For 17 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For 18 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For VF Corporation Ticker Security ID: Meeting Date Meeting Status VFC CUSIP 918204108 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Juan de Bedout Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Eric Wiseman Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 3 Years Against 4 Adoption of Majority Vote for Election of Directors Mgmt For For For 5 Ratification of Auditor Mgmt For For For Vivendi SA Ticker Security ID: Meeting Date Meeting Status VIV CINS F97982106 04/21/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Elect Jean-Yves Charlier Mgmt For For For 9 Elect Henri Lachmann Mgmt For For For 10 Elect Pierre Rodocanachi Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Appointment of Alternate Auditor Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Cancel Shares and Reduce Capital Mgmt For For For 15 Authority to Grant Stock Options Mgmt For For For 16 Authority to Issue Restricted Shares Mgmt For For For 17 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights Mgmt For Against Against 18 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights Mgmt For Against Against 19 Authority to Increase Share Issuance Limit Mgmt For Against Against 20 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For Against Against 21 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 22 Authority to Increase Capital Under Employee Savings Plan for Employees Abroad Mgmt For For For 23 Authority to Increase Capital Through Capitalizations Mgmt For For For 24 Amendment Regarding Censors Mgmt For For For 25 Authority to Carry Out Formalities Mgmt For For For Waste Management, Inc. Ticker Security ID: Meeting Date Meeting Status WM CUSIP 94106L109 05/13/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pastora Cafferty Mgmt For For For 2 Elect Frank Clark, Jr. Mgmt For For For 3 Elect Patrick Gross Mgmt For For For 4 Elect John Pope Mgmt For For For 5 Elect W. Robert Reum Mgmt For For For 6 Elect Steven Rothmeier Mgmt For For For 7 Elect David Steiner Mgmt For For For 8 Elect Thomas Weidemeyer Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 12 Right to Call a Special Meeting Mgmt For For For Weyerhaeuser Company Ticker Security ID: Meeting Date Meeting Status WY CUSIP 962166104 04/14/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Wayne Murdy Mgmt For For For 2 Elect John Kieckhefer Mgmt For For For 3 Elect Charles Williamson Mgmt For For For 4 Right to Call a Special Meeting Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 7 Ratification of Auditor Mgmt For For For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE INCOME FUND OF AMERICA (Registrant) By /s/ Hilda L. Applbaum Hilda L. Applbaum, Vice Chairman and Principal Executive Officer Date: August 26, 2011
